





Exhibit 10.1


[EXECUTION COPY]



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED TERM CREDIT AGREEMENT
Dated as of October 15, 2018


among


AFFILIATED MANAGERS GROUP, INC.,
as Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


The Several Lenders
from Time to Time Parties Hereto


and


BANK OF AMERICA, N.A.
as Lead Arranger






--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page


SECTION 1.
DEFINITIONS AND INTERPRETATION
1


1.1


Defined Terms
1


1.2


Other Definitional and Interpretive Provisions
17


1.3


Accounting Terms
18


1.4


Rates
18


1.5


U.S. Dollar Currency
18


1.6


Times of Day
18


1.7


Rounding
18


SECTION 2.
AMOUNT AND TERMS OF LOANS
18


2.1


Loans
18


2.2


Procedure for Borrowing Loans
19


2.3


Increase of Facility
19


2.4


[Intentionally Omitted]
20


2.5


Reduction of Commitments
20


2.6


Repayment of Loans; Evidence of Debt
20


2.7


Obligations of Lenders Several
21


SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS
21


3.1


Optional Prepayments
21


3.2


[Intentionally Omitted]
21


3.3


Conversion and Continuation Options
21


3.4


Minimum Amounts and Maximum Number of Tranches
22


3.5


Interest Rates and Payment Dates
22


3.6


Computation of Interest and Fees
22


3.7


Inability to Determine Interest Rate
23


3.8


Pro Rata Treatment and Payments
23


3.9


Illegality
25


3.10


Requirements of Law
25


3.11


Taxes
26


3.12


Indemnity
30


3.13


Change of Lending Office
31


3.14


Replacement of Lenders
31


3.15


Defaulting Lenders
32


SECTION 4.
REPRESENTATIONS AND WARRANTIES
32


4.1


Financial Condition
32


4.2


No Change
33


4.3


Existence; Compliance with Law
33







--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
Page


4.4


Power; Authorization; Enforceable Obligations
33


4.5


No Legal Bar
33


4.6


No Material Litigation
33


4.7


No Default
33


4.8


Federal Regulations
33


4.9


ERISA
34


4.10


Investment Company Act; Investment Advisers Act
34


4.11


Subsidiaries and Other Ownership Interests
35


4.12


Use of Proceeds
35


4.13


OFAC
35


4.14


Anti-Corruption Laws
35


SECTION 5.
CONDITIONS PRECEDENT
35


5.1


Conditions to Initial Loans
35


5.2


Conditions to Each Loan
36


SECTION 6.
AFFIRMATIVE COVENANTS
37


6.1


Financial Statements
37


6.2


Certificates; Other Information
37


6.3


Payment of Taxes
38


6.4


Conduct of Business and Maintenance of Existence
38


6.5


Maintenance of Property; Insurance
39


6.6


Inspection of Property; Books and Records; Discussions
39


6.7


Notices
39


6.8


Anti-Corruption Laws
40


SECTION 7.
NEGATIVE COVENANTS
40


7.1


Financial Condition Covenants
40


7.2


Limitation on Priority Debt
40


7.3


Limitation on Liens
40


7.4


Limitation on Fundamental Changes
41


7.5


Limitation on Sale of Assets
41


7.6


Sanctions
42


7.7


Anti-Corruption Laws
42


SECTION 8.
EVENTS OF DEFAULT
42


8.1


Events of Default
42


8.2


Application of Funds
43


SECTION 9.
THE ADMINISTRATIVE AGENT
44


9.1


Appointment and Authorization
44


9.2


Rights as a Lender
44


9.3


Exculpatory Provisions
44


9.4


Reliance by Administrative Agent
45


9.5


Delegation of Duties
45


9.6


Resignation of Administrative Agent
45


9.7


Non-Reliance on Administrative Agent and Other Lenders
46







--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
Page


9.8


Administrative Agent May File Proofs of Claim
47


9.9


Other Agents; Arrangers and Managers
47


SECTION 10.
MISCELLANEOUS
47


10.1


Amendments and Waivers
47


10.2


Notices
48


10.3


No Waiver; Cumulative Remedies
50


10.4


Survival of Representations and Warranties
50


10.5


Expenses; Indemnity; Waiver of Damages
50


10.6


Successors and Assigns; Participations and Assignments
51


10.7


Adjustments; Set-off
54


10.8


Counterparts
55


10.9


Severability
55


10.10


Integration
55


10.11


GOVERNING LAW
55


10.12


Submission To Jurisdiction; Waivers
55


10.13


Acknowledgements
55


10.14


WAIVERS OF JURY TRIAL
56


10.15


Confidentiality
56


10.16


Survival of Representations and Warranties
57


10.17


USA Patriot Act
57


10.18


Electronic Execution of Assignments and Certain Other Documents
57


10.19


Judgment Currency
58


10.20


Amendment and Restatement of Existing Credit Agreement; Repayment of Existing
Loans
58













--------------------------------------------------------------------------------


TABLE OF CONTENTS






ANNEX


Annex I         -    Pricing Grid
SCHEDULES


Schedule I        -    Lender Commitments
Schedule 4.1        -    Financial Condition
Schedule 4.2        -    Certain Changes
Schedule 4.11        -    Subsidiaries and Other Ownership Interests
Schedule 10.2        -    Addresses


EXHIBITS


Exhibit A        -    Form of Note
Exhibit B         -    Form of Borrower Certificate
Exhibit C        -    Form of Opinion of Borrower’s Counsel
Exhibit D        -    Form of Assignment and Assumption
Exhibit E        -    Form of Confidentiality Agreement
Exhibit F        -    Terms and Conditions of Subordinated Indebtedness
Exhibit G        -    Form of Compliance Certificate
Exhibit H        -    Form of Borrowing Notice
Exhibit I        -    Form of Conversion/Continuation Notice
Exhibit J        -    Form of Joinder Agreement
Exhibit K        -    Forms of U.S. Tax Compliance Certificates










--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED TERM CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED TERM CREDIT AGREEMENT, dated as of October 15,
2018, is among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement as lenders (collectively, the “Lenders”), and
Bank of America, N.A. (“Bank of America”), as Administrative Agent.
WHEREAS, the Borrower, the Lenders party thereto, and the Administrative Agent
have entered into that certain Amended and Restated Term Credit Agreement, dated
as of July 13, 2018 (the “Existing Credit Agreement”), pursuant to which the
Lenders party thereto made loans (the “Existing Loans”) to the Borrower in
Sterling; and
WHEREAS, (a) the Borrower has requested that (i) the Lenders provide a term
credit facility and make Loans hereunder in USD, a portion of the proceeds of
which shall be immediately converted to Sterling by the Administrative Agent,
deposited in a deposit account maintained at the Administrative Agent for the
benefit of the Borrower, and used to prepay the Existing Loans in Sterling on
the terms and conditions set forth in the Existing Credit Agreement on the
Closing Date, and (ii) the Administrative Agent and the Lenders make certain
other modifications to the terms of the Existing Credit Agreement and (b) the
Administrative Agent and the Lenders have agreed to the requested modifications
and to provide a term credit facility and make loans in USD to the Borrower, all
on the terms and conditions set forth herein.
In consideration of the foregoing and of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
SECTION 1.
DEFINITIONS AND INTERPRETATION


1.1     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:


“ABR” means for any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, and if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.
“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.
“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.




--------------------------------------------------------------------------------







“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Agent Parties” is defined in Section 10.2(d).
“Agreement” means this Second Amended and Restated Term Credit Agreement.
“Agreement Currency” is defined in Section 10.19.
“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, each
as set forth on Annex I and determined based upon the Debt Rating.
“Arranger” means Bank of America, N.A.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.
“Back-Up Indemnity Payment” is defined in Section 3.11(c)(i).
“Bank of America” is defined in the preamble and includes any successor thereto.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” is defined in the preamble and includes any successor thereto.
“Borrower Materials” is defined in Section 6.2.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.
“Borrowing Notice” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit H or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is


2



--------------------------------------------------------------------------------







located and, if such day relates to the determination of the Eurodollar Rate,
means any such day that is also a London Banking Day.
“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.
“Capital Trust II Indenture” means the Indenture dated October 17, 2007 between
the Borrower and U.S. Bank National Association, successor in interest to Bank
of America, N.A., successor by merger to LaSalle Bank National Association, as
Debenture Trustee.
“Capital Trust Indentures” means, collectively, the Capital Trust II Indenture
and any indentures issued in exchange for the foregoing or in addition to the
foregoing so long as such indentures have economic terms consistent with and
substantially similar to, the terms contained in the foregoing indenture.
“Capital Trusts” means, collectively, Capital Trust II and other similar special
purpose vehicles established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally,
which special purpose vehicle issues Capital Securities.
“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one (1) year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
(1) year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) above which (i)
is secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) above and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial bank or financial institution
thereunder, (e) securities with maturities of six (6) months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank or financial institution meeting the requirements of clause (c) above, (f)
any short-term (or readily marketable or immediately redeemable) investment in a
structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s, (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition, or
(h) instruments equivalent to those referred to in any of clauses (a) through
(g) above that are comparable in credit quality and tenor to that referenced in
the applicable clause and are customarily used by corporations similar to the
Borrower for cash management purposes outside the United States.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as


3



--------------------------------------------------------------------------------







defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 50% or more of the Capital Stock
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived in accordance with Section 10.1.
“Closing Date Commitment” means, as to any Lender at any time on or prior to the
Closing Date, the obligation of such Lender to make the Closing Date Loan to the
Borrower hereunder in an aggregate principal amount equal to the amount set
forth opposite such Lender’s name on Schedule I under the heading “Closing Date
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be increased or reduced from time to time in accordance with the provisions of
this Agreement.
“Closing Date Loans” means the Loans made by the Lenders on the Closing Date
pursuant to Section 2.1.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
“Commitment” shall mean, with respect to each Lender, collectively its (a)
Closing Date Commitment and (b) Incremental Commitment, if any.
“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Closing Date Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans
(after giving effect to any Incremental Loans made or to be made with respect to
any Incremental Commitment of such Lender) at such time. The initial Commitment
Percentage of each Lender in respect of the Facility is set forth opposite the
name of such Lender on Schedule I to this Agreement or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.


4



--------------------------------------------------------------------------------







“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurodollar Loans pursuant
to Section 3.3, which shall be substantially in the form of Exhibit I or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a) (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 5 in the pricing grid
attached as Annex I shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses (a)(iii)
and (a)(iv) above apply, the Debt Rating shall be the ratings issued by the
applicable Rating Agencies; provided that (i) if the respective ratings issued
by the applicable Rating Agencies differ by one Pricing Level in the pricing
grid attached as Annex I, then the Debt Rating applicable to the Pricing Level
for the higher of such two ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest) and (ii) if there is a split in the respective ratings issued by the
applicable Rating Agencies of more than one Pricing Level, then the Debt Rating
applicable to the Pricing Level that is one Level higher than the Pricing Level
of the lower rating shall apply.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate” means (a) except as provided in clause (b) below, an interest
rate equal to (i) the ABR plus (ii) the Applicable Margin, if any, applicable to
ABR Loans plus (iii) 2% per annum; and (b) with respect to a Eurodollar Loan,
the Default Rate shall be an interest rate equal to (i) the Eurodollar Rate
applicable to such Loan plus (ii) the Applicable Margin applicable to Eurodollar
Loans plus (iii) 2% per annum.
“Defaulting Lender” means, subject to Section 3.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in good faith in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states in good faith


5



--------------------------------------------------------------------------------







that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Designated Indebtedness” is defined in paragraph (f) of the definition of
“Total Indebtedness”.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Dollars”, “USD” and “$” mean the lawful currency of the United States.
“EBITDA” means, for any Person for any period, the amount equal to the sum of
(without duplication) (a) its net income before taxes (net of the portion
thereof attributable to non-controlling interests, including any non-controlling
interests in any partnership) plus (b) to the extent deducted in determining its
net income, (i) its interest expense (including capitalized interest expense),
(ii) its depreciation expense, (iii) its amortization expense, (iv) its non-cash
asset impairment expense, (v) its Non-Cash Based Compensation Costs, and (vi)
other non-cash gains or losses (provided that if any such non-cash losses
referred to in this clause (vi) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA to such extent), minus (c) to the
extent included in determining net income of the Borrower, income of any entity
in which the Borrower or any Subsidiary has a minority interest, unless either
(i) such income has been received by the Borrower or a Subsidiary in cash (by
way of dividend, distribution or otherwise) on or prior to the date the
Compliance Certificate for such fiscal period is required to be delivered (or,
if earlier, actually delivered) or (ii) to the extent the payment of such income
has not been received in cash, (A) such payment is contractually obligated to be
paid to the Borrower or a Subsidiary pursuant to a Revenue Sharing Agreement (or
otherwise), and (B) such payment is not overdue.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).
“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal


6



--------------------------------------------------------------------------------







of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to any Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing on that day;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, and if the Eurodollar Base Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “Eurodollar Base
Rate” shall be subject to Section 3.7.
“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =        Eurodollar Base Rate    
1.00 - Eurodollar Reserve Percentage


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any


7



--------------------------------------------------------------------------------







particular Lender, under regulations issued from time to time by the FRB for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurodollar
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” means any of the events specified in Section 8.1.
“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and (ii)
up to an aggregate amount of $100,000,000 of Indebtedness owed by the Borrower
or any Subsidiary to any Subsidiary that is not a Wholly-Owned Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.14) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.11(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(e) and (d)
any U.S. imposed Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” is defined in the preamble.
“Existing Loans” is defined in the preamble.
“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Closing Date Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans (including Incremental Loans) of all
Lenders outstanding at such time. As of the Closing Date, the Facility is
$450,000,000.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
“Financial Statements” is defined in Section 4.1.
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Fitch” means Fitch, Inc., doing business as Fitch Ratings.


8



--------------------------------------------------------------------------------







“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Free Cash Flow” means, without duplication, distributions due and payable
directly or indirectly to the Borrower (in the case of indirect ownership by the
Borrower through Subsidiaries with third-party shareholders, giving effect to
the allocable share of the Borrower) by and from an Investment Firm under the
Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s direct or indirect allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.
“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Impacted Loans” is defined in Section 3.7.
“Increase Effective Date” is defined in Section 2.3(c).
“Increasing Lender” is defined in Section 2.3(b).


9



--------------------------------------------------------------------------------







“Incremental Commitment” shall mean any Increasing Lender’s commitment to make
any Incremental Loans pursuant to Section 2.3.
“Incremental Loans” shall mean, with respect to each Increasing Lender, any
incremental loan made by such Increasing Lender pursuant to Section 2.3 in
accordance with its Incremental Commitment.
“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services (other than current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, bank guarantees, surety
bonds or similar facilities issued or created for the account of such Person,
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (f) all net obligations of such Person under interest rate,
commodity, foreign currency and financial markets swaps, options, futures and
other hedging obligations (valued, at such date, in accordance with the
Borrower’s customary practices, as approved by its independent certified public
accountants), (g) all Guarantee Obligations of such Person in respect of any
Indebtedness (as defined above) of any other Person, and (h) all Indebtedness
(as defined above) of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.
For purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(h)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by such
Subsidiary equal to the percentage of the Borrower’s direct and indirect
ownership interest in such Subsidiary and (B) with regard to the Borrower or any
Subsidiary, the term “Indebtedness” shall include, after any reduction in
accordance with the foregoing clause (A), only a percentage of Indebtedness
incurred by the Borrower or such Subsidiary and owed to another Subsidiary that
is not a Wholly-Owned Subsidiary equal to the percentage of the minority
interest not owned, directly or indirectly, by the Borrower. For the avoidance
of doubt, the term “Indebtedness” shall not include (i) Synthetic Lease
Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations, or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.
The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made within five (5) Business Days of
when due.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” is defined in Section 10.5(b).
“Interest Payment Date” means (a) as to any ABR Loan, (i) the last Business Day
of each March, June, September and December and (ii) the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Section
8.1), (b) as to any Eurodollar Loan, (i) the last day of each Interest Period
therefor, (ii) if any Interest Period is longer than three (3) months, each
three-month anniversary of the first day of such Interest Period, (iii) the date
of any prepayment thereof and (iv) the Termination Date (or such earlier date on
which the Loans become due and payable pursuant to Section 8.1).
“Interest Period” means, with respect to any Eurodollar Loan:


10



--------------------------------------------------------------------------------







(i)    initially, the period commencing on the Borrowing Date with respect to
such Eurodollar Loan or on the date on which an ABR Loan is converted into a
Eurodollar Loan and ending one week or one, two, three or six months thereafter,
in each case, subject to availability (or such other period as is requested by
the Borrower and consented to by all Lenders and the Administrative Agent), as
selected by the Borrower in its Borrowing Notice or Conversion/Continuation
Notice, as the case may be, given with respect thereto; and
(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one week or one,
two, three or six months thereafter, in each case, subject to availability (or
such other period as is requested by the Borrower that is twelve months or less
and consented to by all Lenders and the Administrative Agent), as selected by
the Borrower in its Conversion/Continuation Notice given with respect thereto;
provided that the foregoing provisions relating to Interest Periods are subject
to the following:
(1)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(2)    the Borrower may not select any Interest Period that would extend beyond
the scheduled Termination Date; and
(3)    unless otherwise agreed by the Borrower, all Lenders and the
Administrative Agent, any Interest Period (other than a one week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.
“Investment Advisers Act” means the Investment Advisers Act of 1940.
“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.
“Investment Company Act” means the Investment Company Act of 1940.
“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or
otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.
“Investment Management Business” is defined in the definition of “Investment
Firm.”
“Joinder Agreement” is defined in Section 2.3(b).
“Judgment Currency” is defined in Section 10.19.
“Junior Subordinated Debentures” means (a) the 5.15% Junior Subordinated
Convertible Debentures due October 15, 2037 issued by the Borrower to the
Capital Trust II in exchange for the proceeds of the issuance of the Capital
Securities and certain related common trust securities and (b) any debentures
issued in exchange for the foregoing or in addition to the foregoing so long as
such debentures have economic terms consistent with and substantially similar
to, the terms contained in the foregoing debentures.
“Lenders” is defined in the preamble.


11



--------------------------------------------------------------------------------







“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.
“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $100,000,000) consolidated
unrestricted cash and Cash Equivalents of the Borrower (which cash and Cash
Equivalents shall not, for the avoidance of doubt, include the proceeds of any
Designated Indebtedness), in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.
“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).
“Loan Documents” means this Agreement and any Notes.
“Loans” means an advance made by any Lender under the Facility (including the
Closing Date Loans and any Incremental Loans made pursuant to Section 2.3).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its payment obligations under any Loan Document to which it is a party or (c)
the validity or enforceability against the Borrower of any Loan Document to
which it is a party or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.
“Material Subsidiary” means, at any time, Subsidiaries of the Borrower which,
together with their respective Subsidiaries, individually or in the aggregate,
(a) contribute at least ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Computation Period most recently ended or
(b) constitute at least ten percent (10%) of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
fiscal quarter.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


12



--------------------------------------------------------------------------------







“Note” is defined in Section 2.6(e).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.
“Original Closing Date” means March 8, 2018.
“Original Credit Agreement” means the Term Credit Agreement, dated as of the
Original Closing Date, by and among the Borrower, the Administrative Agent, and
the lenders party thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to , any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer (other than an assignment made pursuant to
Section 3.14(a)(i) or (ii)).
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
“Participant Register” is defined in Section 10.6(d).
“Participants” is defined in Section 10.6(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


13



--------------------------------------------------------------------------------







“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” is defined in Section 6.2.
“Public Lender” is defined in Section 6.2.
“Rating Agencies” means S&P, Moody’s and Fitch.
“Recipient” means the Administrative Agent, any Lender or any Arranger.
“Register” is defined in Section 10.6(c).
“Regulation U” means Regulation U of the FRB.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, service providers, and representatives of
such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the general counsel, the chief administrative
officer, the secretary, any executive vice president, any senior vice president
or any vice president of the Borrower or, with respect to any certifications
provided pursuant to Section 6.1(b) or Section 6.2(a), the chief executive
officer, the president, the chief financial officer, any executive vice
president, any senior vice president with financial responsibilities or
treasurer of the Borrower, in each case acting singly, and, solely for purposes
of notices given pursuant to Section 2, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.


14



--------------------------------------------------------------------------------







“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
September 22, 2015, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, swingline lender and L/C
issuer, and the other agents and arrangers from time to time party thereto, as
the same may be amended, restated and otherwise modified from time to time.
“Same Day Funds” means immediately available funds.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.
“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned, directly or
indirectly, in excess of 50% of the Capital Stock of such Subsidiary, then after
such event the Borrower shall continue to own, directly or indirectly, in excess
of a 50% ownership interest in such Subsidiary, or (ii) if prior to such event
the Borrower (whether directly or through a Wholly-Owned Subsidiary) was the
managing member or general partner (or a Person with similar rights and
obligations) of such Subsidiary, the Borrower (whether directly or through a
Wholly-Owned Subsidiary) shall continue to be the managing member or general
partner (or a Person with similar rights and obligations) of such Subsidiary.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower is directly, primarily
or contingently liable, (ii) the payment of the principal of and interest on
which and other obligations of the Borrower in respect of which are subordinated
to the prior payment in full of the principal of and interest (including post
petition interest whether or not allowed as a claim in any proceeding) on the
Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent and the Lenders hereunder, and (iii) which has (or is
subject to) terms and conditions that are generally consistent with the terms
and conditions of subordination set forth in Exhibit F (with any variation to
such terms and conditions that is adverse to the Lenders being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.


15



--------------------------------------------------------------------------------







“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 31, 2021.
“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans and purchase money
obligations); provided that Total Indebtedness shall not include:
(a)Subordinated Payment Obligations;


(b)net obligations under interest rate, commodity, foreign currency or financial
market swaps, options, futures and other hedging obligations;


(c)80% of the Junior Subordinated Debentures;


(d)to the extent the underlying instruments remain undrawn or to the extent of
the amount of cash collateral provided therefor, obligations in respect of
amounts under outstanding letters of credit, bankers’ acceptances, bank
guarantees, surety bonds and similar arrangements;


(e)Indebtedness of entities in which the Borrower or any Subsidiary of the
Borrower owns a minority interest so long as neither the Borrower nor any
Subsidiary of the Borrower has guaranteed or otherwise become liable for such
Indebtedness; and


(f)Indebtedness (“Designated Indebtedness”) (limited to the portion thereof
which would otherwise be included within Total Indebtedness and limited to the
time periods set forth below) which is incurred by the Borrower for the purpose
(as communicated to the Administrative Agent) of: (i) redeeming, repaying,
repurchasing, retiring or otherwise refinancing other Indebtedness of the
Borrower which is stated to mature or become callable within twelve (12) months
after the incurrence of such Designated Indebtedness (or equity in any Capital
Trust that holds Junior Subordinated Debentures issued by the Borrower to such
Capital Trust, which equity is stated to mature or become callable within twelve
(12) months after the incurrence of such Designated Indebtedness); (ii)
purchasing (by tender or other arrangements) other Indebtedness (or equity in
any Capital Trust that holds Junior Subordinated Debentures issued by the
Borrower to such Capital Trust) of the Borrower within six (6) months of the
incurrence of such Designated Indebtedness; or (iii) financing a portion of the
purchase price for a publicly announced acquisition for which a binding
acquisition agreement has been entered into and which is reasonably expected to
occur within the next six (6) months, so long as: (A) in each case, (1) the
proceeds thereof are maintained in escrow with the Administrative Agent or an
affiliate of an Arranger (pursuant to escrow arrangements reasonably
satisfactory to the Administrative Agent) and (2) such proceeds would only be
released from such escrow to be applied to such redemption, repayment,
repurchase, retirement, refinancing, purchase, or acquisition (or, in the event
such transaction is not consummated, to repay such Designated Indebtedness), and
(B) in the case of any such Designated Indebtedness related to an acquisition,
(1) such Designated Indebtedness may be prepaid by the Borrower in the event the
acquisition is not consummated and (2) such Designated Indebtedness shall only
be so excluded until the earliest to occur of (x) six (6) months after the
incurrence thereof, (y) the date on which such acquisition is consummated, or
(z) fifteen (15) days after it is determined that such acquisition shall not be
consummated.




16



--------------------------------------------------------------------------------







“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.11(e)(ii)(B)(III).
“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 90% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.
1.2Other Definitional and Interpretive Provisions. (a) Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in any Notes or any certificate or other document made or
delivered pursuant hereto.


(b)    When used with reference to a period of time, the word “from” means “from
and including” and the word “to” means “to but excluding”.


(c)    The term “including” is not limiting and means “including but not limited
to.”


(d)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document; (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions and rules
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation; and (iii) references to “fiscal year” and “fiscal quarter” mean
the relevant fiscal period of the Borrower.


(e)    Section, subsection, clause, Annex, Schedule and Exhibit references are
to this Agreement unless otherwise specified.


(f)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms


(g)    Any reference in Section 7.4 or Section 7.5, as applicable, to a merger,
consolidation, amalgamation, assignment, sale, disposition, transfer, or
conveyance shall be deemed to apply to a Division/Series Transaction (as defined
herein), as if it were a merger, consolidation, amalgamation, assignment, sale,
disposition, transfer, or conveyance, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). “Division/Series Transaction” means (i) with respect to any
Subsidiary that is a limited liability company organized under the laws of the
State of Delaware, that such Person (a) divides into two or more Persons
(whether or not such Subsidiary survives such division) or (b) creates or
reorganizes into one or more series, in each case, as contemplated under the
laws of the State of Delaware and (ii) any similar or analogous transaction
under other applicable law.










17



--------------------------------------------------------------------------------







1.3    Accounting Terms.


(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2014 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP, except as otherwise
specifically prescribed herein.


(b)If at any time any change in GAAP would affect the computation of any
financial ratio or other requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or other requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases (whether entered into before or after the Closing
Date) shall continue to be classified and accounted for in the manner and on a
basis consistent with that reflected in the audited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2014 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


1.4     Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Base Rate” or with respect to any
comparable or successor rate thereto (it being understood and agreed that the
foregoing shall not derogate from the Administrative Agent’s responsibilities in
fulfilling its obligations under this Agreement).


1.5    U.S. Dollar Currency. All Loans and payments under this Agreement shall
be in Dollars.


1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to
Eastern time (daylight or standard, as applicable).


1.7    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


SECTION 2.
AMOUNT AND TERMS OF LOANS


2.1    Loans.


(a)Subject to the terms and conditions hereof, each Lender severally agrees to
make a single loan to the Borrower on the Closing Date in an amount not to
exceed such Lender’s Closing Date Commitment. The Borrowing on the Closing Date
shall consist of Loans made simultaneously by the Lenders in accordance with
their respective Closing Date Commitments. Amounts borrowed under this Section
2.1(a) and repaid may not be reborrowed.




18



--------------------------------------------------------------------------------







(b)The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR Loans or
(iii) a combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 3.3.
    
2.2    Procedure for Borrowing Loans.


(a)    The Borrower may borrow Loans on the Closing Date and each applicable
Increase Effective Date; provided that the Borrower shall give irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Borrowing Notice, provided that any telephonic notice must be confirmed promptly
by delivery to the Administrative Agent of a Borrowing Notice. Each such
Borrowing Notice must be received by the Administrative Agent prior to 11:00
a.m., (a) three (3) Business Days prior to the requested Borrowing Date, if all
or any part of the requested Loans are to be initially Eurodollar Loans or (b)
on the requested Borrowing Date, if all of the requested Loans are to be
initially ABR Loans; provided, however, that if the Borrower wishes to request
Eurodollar Loans having an Interest Period other than one week or one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four (4) Business Days prior to the requested date of such
Borrowing of Eurodollar Loans, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 10:00 a.m. three
(3) Business Days before the requested date of such Borrowing of Eurodollar
Loans, the Administrative Agent shall notify the Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each Borrowing Notice shall specify (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) whether the Borrowing is to
be of Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the
Borrowing is to be entirely or partly of Eurodollar Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Periods for such Eurodollar Loans. Each Borrowing of ABR Loans shall be
in an amount equal to $1,000,000 or a higher integral multiple of $100,000, and
each Borrowing of Eurodollar Loans shall be in an amount equal to $5,000,000 or
a higher integral multiple of $1,000,000. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. In the case of Closing Date Loans, each Lender will make the amount of
its Commitment Percentage of the Borrowing to be made on the Closing Date
available to the Administrative Agent in Same Day Funds for the account of the
Borrower at the Administrative Agent’s Office prior to 1:00 p.m. In the case of
any Incremental Loans to be made after the Closing Date, each applicable
Increasing Lender will make the amount of its applicable Incremental Commitment
of the Incremental Loans to be made on the relevant Increase Effective Date
available to the Administrative Agent in Same Day Funds for the account of the
Borrower at the Administrative Agent’s Office prior to 1:00 p.m. Such Borrowing
will then be made available to the Borrower by the Administrative Agent either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower. The failure of any Lender to make a Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation to make available its share of such Borrowing.


(b)     Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


(c)    Each Lender may make any Loan to the Borrower through any Lending Office,
provided that the exercise of this option will not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


2.3    Increase of Facility. (a) From and after the Closing Date, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Facility; provided that the
aggregate amount of the Facility after giving effect to any increases pursuant
to this Section 2.3 shall not exceed the Facility in effect on the date hereof
plus $75,000,000.




19



--------------------------------------------------------------------------------







(b)    Each increase in the Facility pursuant to Section 2.3(a) may be provided
by the Lenders or Eligible Assignees designated by the Borrower that are willing
to provide such increase (together with any existing Lender participating in any
such increase, each, an “Increasing Lender”) and to become Lenders pursuant to a
joinder agreement substantially in form of Exhibit J (a “Joinder Agreement”),
pursuant to which such Increasing Lender shall become a party to this Agreement;
provided that any such increases shall be in a minimum amount of $10,000,000 or
a higher integral multiple of $1,000,000. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to participate in any such increase in the Facility.


(c)If the Facility is increased in accordance with this Section 2.3, the
Administrative Agent and the Borrower shall determine (i) the effective date
(the “Increase Effective Date”), and (ii) the final allocation of such increase
and Schedule I attached hereto shall be automatically updated to reflect the
same. The Administrative Agent shall promptly notify the Lenders of the final
allocation of such increase and the Increase Effective Date.


(d)As a condition precedent to such increase, (i) no Default or Event of Default
shall exist and (ii) the Borrower shall (1) deliver to the Administrative Agent
(A) a Joinder Agreement executed by the Borrower and the applicable Lender(s),
and (B) a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer (x) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (y) certifying that, before and after giving effect to such
increase no Default or Event of Default exists and (2) pay any fees to the
applicable Persons. On the applicable Increase Effective Date, the Facility
shall be increased (and the Commitment Percentages adjusted) accordingly and
each Increasing Lender shall make Incremental Loans to the Borrower in an amount
equal to the Incremental Commitment offered by (or, if applicable, allocated to)
such Increasing Lender.


(e)Any increase in the Facility shall be made on the same terms (including,
without limitation, interest terms, payment terms and maturity terms), and shall
be subject to the same conditions as existing Loans (it being understood that
customary arrangement or commitment fees payable to one or more Arrangers or
Increasing Lenders, as the case may be, may be different from those paid with
respect to the Commitment of the Lenders on or prior to the Closing Date or with
respect to any other Increasing Lender in connection with any other increase in
the Facility pursuant to this Section 2.3). This Section 2.3 shall supersede any
provisions in Section 3.8 or 10.1 to the contrary.


2.4    [Intentionally Omitted].


2.5    Reduction of Commitments.


(a)The aggregate Closing Date Commitments shall be automatically and permanently
reduced to zero on the Closing Date, such that no additional Loans in respect
thereof will be made after such date.


(b)The aggregate Incremental Commitments shall be automatically and permanently
reduced to zero on the Increase Effective Date applicable thereto upon the
making of such Incremental Loans, such that no additional Loans in respect
thereof will be made after such date.


2.6    Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender on the Termination Date (or such earlier date on which the
Loans become due and payable pursuant to Section 8.1) and in any event shall be
in an amount equal to the aggregate principal amount of all Loans outstanding on
such date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.




20



--------------------------------------------------------------------------------







(c)The Administrative Agent shall maintain the Register pursuant to Section
10.6(c), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount and Type of each Loan made hereunder and each Interest Period for
each Eurodollar Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.


(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.6(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement. Notwithstanding anything to the
contrary in this Section 2.6, the Borrower, the Administrative Agent and each
Lender shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement pursuant to the terms of
Section 10.6(c).


(e)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will sign and deliver to such Lender a promissory note of
the Borrower evidencing the Loans of such Lender, substantially in the form of
Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).


2.7    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.5(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.5(c).


SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS


3.1    Optional Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
the Loans in whole or in part without premium or penalty; provided that (i) such
notice must be in a form reasonably acceptable to the Administrative Agent and
be received by the Administrative Agent not later than 11:00 a.m. (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Loans, and (B) on
the date of prepayment of ABR Loans; (ii) any prepayment of Eurodollar Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of ABR Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Commitment Percentage of such prepayment. The Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein (unless such notice expressly conditions
such prepayment upon consummation of a refinancing transaction, disposition or
other transaction which is contemplated to result in prepayment of the Loans, in
which event such notice may be revocable or conditioned upon such consummation).
Any prepayment of a Eurodollar Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.12. Subject to Section 3.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Commitment
Percentages.


3.2    [Intentionally Omitted].


3.3    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert (i) Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two (2) Business Days’ prior irrevocable notice,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto and (ii) ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three (3)


21



--------------------------------------------------------------------------------







Business Days’ prior irrevocable notice, in each case of clauses (i) and (ii),
which notice may be given by (A) telephone or (B) a Conversion/Continuation
Notice, provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Conversion/Continuation Notice.


(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent (which notice may be given by (i)
telephone or (ii) a Conversion/Continuation Notice, provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Conversion/Continuation Notice), in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loan. Each such Conversion/Continuation
Notice must be received by the Administrative Agent not later than three (3)
Business Days prior to the requested date of any continuation of Eurodollar
Loans.


(c)    Any such Conversion/Continuation Notice converting Loans to or continuing
Loans as Eurodollar Loans shall specify the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans as described in this subsection. All or any part of
outstanding Eurodollar Loans and ABR Loans may be converted or continued as
provided herein; provided that (x) no Loan may be converted into or continued as
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined that such a
conversion or continuation is not appropriate, and in such event such Eurodollar
Loans may be converted to ABR Loans on the last day of the then current Interest
Period with respect thereto, (y) if the Borrower fails to give such notice with
respect to a Eurodollar Loan or if such conversion or continuation is not
permitted, then such Eurodollar Loan shall be automatically converted to an ABR
Loan on the last day of such then expiring Interest Period and (z) if the
Borrower gives a notice of continuation but fails to specify the applicable
Interest Period, then the Borrower shall be deemed to have requested a one-month
Interest Period.


3.4    Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000. In no event shall there be more than
ten (10) Tranches of Eurodollar Loans outstanding at any time.


3.5    Interest Rates and Payment Dates.


(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.


(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.


(c)If any amount payable by the Borrower under any Loan Document is not paid
when due (after any applicable grace period), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws. Furthermore, upon the request
of the Required Lenders, at any time an Event of Default exists, the Borrower
shall pay interest on the Loans at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
laws.


(d)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 3.5(c) shall be payable from time to
time on demand.


3.6    Computation of Interest and Fees.


(a)    Interest based on the ABR (including the ABR determined by reference to
the Eurodollar Rate) shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed. All


22



--------------------------------------------------------------------------------







other interest and all fees shall be calculated on the basis of a year of 360
days and for the actual number of days elapsed. The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in the ABR
or the Eurodollar Reserve Percentage.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to Section
3.5(a).


3.7    Inability to Determine Interest Rate. If in connection with any request
for a Eurodollar Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, or (ii) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan or in connection with an
existing or proposed ABR Loan, or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Eurodollar Loan (in
each case with respect to clause (a) and clause (b) above, “Impacted Loans”),
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended (to the extent of the affected Eurodollar Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the ABR, the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended, in each case until the Administrative Agent upon the instruction of
the Required Lenders revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for ABR Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Borrower and the Administrative
Agent, on behalf of the affected Lenders, will negotiate in good faith to
establish an alternative interest rate for the Impacted Loans, giving due
consideration to the then-prevailing market convention (if any) for determining
a rate of interest for loans denominated in Dollars, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under the first sentence of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
If the Administrative Agent has made the determination described in this Section
and either of the events described in clause (2) or clause (3) of this Section
occur, the Borrower and the Administrative Agent, on behalf of the affected
Lenders, shall negotiate in good faith to establish a second alternative rate of
interest; provided that if the Borrower and the Administrative Agent are unable
to agree on an alternative rate of interest or a second alternative rate of
interest, the Impacted Loans shall be, at the election of the Borrower,
converted into ABR Loans or prepaid at the end of the current Interest Period
for such Impacted Loans. Upon any such prepayment, the Borrower shall also pay
accrued interest on the amount so prepaid.
3.8    Pro Rata Treatment and Payments.


23



--------------------------------------------------------------------------------







(a)Except as provided in Sections 2.3 and 3.8(c), (i) the Borrowing of Closing
Date Loans by the Borrower from the Lenders hereunder shall be made pro rata
according to the respective Commitment Percentages of the Lenders and (ii) the
Borrowing of Incremental Loans by the Borrower from the applicable Increasing
Lenders shall be made pro rata according to the respective Incremental
Commitments of such Increasing Lenders. Subject to Sections 2.3 and 3.8(c) or
otherwise as expressly provided herein, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Loans then held by the Lenders.


(b)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
12:00 noon on the due date thereof (and funds received after that time shall be
deemed to have been received on the next succeeding Business Day). The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt (and if such payment is received prior to 12:00 noon on the same day) in
like funds as received. If any payment hereunder becomes due and payable on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.


(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Loans (or, in the case
of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.1) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.


(d)    The provisions of Section 3.8(a) shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application and reallocation
of funds arising from the existence of a Defaulting Lender as set forth in
Section 3.15).


24



--------------------------------------------------------------------------------







3.9    Illegality. If any Lender reasonably determines that any Requirement of
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to perform any
of its obligations hereunder or make, maintain or fund or charge interest with
respect to any Loan or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Loan or to make or continue to make Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the ABR,
the interest rate on the ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on the ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the ABR), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the ABR applicable to such Lender without reference
to the Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with such amounts, if any, as may
be required pursuant to Section 3.12.


3.10    Requirements of Law.


(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:


(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


(ii)shall impose, modify, or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of or held by, deposits or
other liabilities in or for the account of, advances, loans or other credit
extended by or participated in, or any other acquisition of funds by, any office
of such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or


(iii)shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within ten (10) days
after receipt of a certificate in accordance with Section 3.10(c)) pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.
(b)     If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or


25



--------------------------------------------------------------------------------







any corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender in good faith to be material, then the Borrower shall promptly (and
in any event within ten (10) days after receipt of a certificate in accordance
with Section 3.10(c)), pay to such Lender such additional amount or amounts as
will fairly compensate such Lender for such reduction in the return on capital.


(c)    If any Lender becomes entitled to claim any additional amounts pursuant
to this Section 3.10, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that no additional amount shall be payable under this Section 3.10 for
a period longer than nine (9) months prior to such notice to the Borrower. A
certificate as to any additional amounts payable pursuant to this Section 3.10
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The agreements in
this Section 3.10 shall survive for a period of one year after the termination
of this Agreement and the payment of the Obligations and all other amounts
payable hereunder. In determining whether to make a claim, and calculating the
amount of compensation, under this Section 3.10, each Lender shall apply
standards that are not inconsistent with those generally applied by such Lender
in similar circumstances.


It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and (ii)
all rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for all purposes of this Agreement, be
deemed to be adopted subsequent to the Closing Date.
3.11    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.11) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)    If the Borrower or the Administrative Agent shall be required by any
applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
laws, shall withhold or make such deductions as are determined by it to be
required


26



--------------------------------------------------------------------------------







based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.11) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above and without duplication of other amounts payable by the
Borrower under this Section 3.11, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)    Tax Indemnifications.


(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.11) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.11(c)(ii) below. To the extent that the Borrower makes an indemnity
payment to the Administrative Agent pursuant to the preceding sentence (a
“Back-Up Indemnity Payment”) on account of any obligation of any Lender under
clauses (y) and (z) of Section 3.11(c)(ii) below, the Administrative Agent shall
(subject to any internal policy limitations and applicable law and to the extent
any such action is not adverse to the interests of the Administrative Agent (as
determined by the Administrative Agent, in its reasonable discretion)) use
reasonable efforts to exercise its set-off rights described in the last sentence
of Section 3.11(c)(ii) below to collect the applicable Back-Up Indemnity Payment
amount from the applicable Lender (to the extent that (A) such Lender has not
already reimbursed the Administrative Agent for such amounts and (B) the
Administrative Agent shall have received payment in full of all amounts required
under Section 3.11(c)(ii) below with respect to such Lender) and shall pay the
amount so collected (and/or received from the applicable Lender) to the Borrower
net of any reasonable expenses incurred by the Administrative Agent in its
efforts to collect (through set-off or otherwise) such amounts from such Lender.
Each Lender authorizes the Administrative Agent to effect such set-off and to
make such payment to the Borrower.


(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount


27



--------------------------------------------------------------------------------







of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.11, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender (it being understood that a Lender’s provision of any information that,
at the time such information is being provided, is required by any U.S. federal
income tax withholding form that such Lender is otherwise required to complete
pursuant to this Section 3.11(e), shall not be considered prejudicial to the
position of such Lender). For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; provided, however, that if the Lender is a
disregarded entity for U.S. federal income tax purposes, it shall provide the
appropriate withholding form of its owner (together with appropriate supporting
documentation);
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


28



--------------------------------------------------------------------------------







(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or W-8BEN-E, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9 certifying that such
beneficial owner is exempt from U.S. federal backup withholding tax, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and


29



--------------------------------------------------------------------------------







withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.11 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification, provide
such successor form or promptly notify the Borrower and the Administrative Agent
in writing of its legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.11, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.11 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.


(g)    Additional Amounts. If the Administrative Agent or any Lender becomes
entitled to claim any additional amounts from the Borrower pursuant to this
Section 3.11, it shall promptly notify the Borrower (with, in the case of a
Lender, a copy to the Administrative Agent) of the event by reason of which it
has become so entitled; provided that additional amounts shall only be payable
by the Borrower under this Section 3.11 if the Borrower receives written notice
from a Lender or the Administrative Agent within nine (9) months of the
Administrative Agent or such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.


(h)    Survival. Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender. The agreements in this Section 3.11
shall survive for a period of one (1) year after the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


3.12    Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a Borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto. Such indemnity
shall be limited to an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount so prepaid, or not so prepaid,
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of


30



--------------------------------------------------------------------------------







such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.


3.13    Change of Lending Office. Each Lender agrees that if it makes any demand
for payment under Section 3.10, or requires the Borrower to pay any Indemnified
Taxes, or if any adoption or change of the type described in Section 3.9 shall
occur with respect to it, it will use reasonable efforts (consistent with its
internal policy of general applicability and legal and regulatory restrictions
and so long as such efforts would not be unreasonably disadvantageous to it, as
determined in its reasonable sole discretion) to designate a different Lending
Office if the making of such a designation would reduce or obviate the need for
the Borrower to make payments under Section 3.10 or 3.11, or would eliminate or
reduce the effect of any adoption or change described in Section 3.9.


3.14    Replacement of Lenders.


(a)If any Lender (i) makes any demand for payment under Section 3.10 or requires
the Borrower to pay any Indemnified Taxes, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.13, (ii) becomes subject to an event described in Section 3.9 and such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.13, (iii) does not consent to a proposed amendment or
supplement to, or waiver of or other modification of, this Agreement that (A)
requires the approval of all Lenders (or all affected Lenders) and (B) has been
approved by the Required Lenders, (iv) (A) has notified the Borrower and the
Administrative Agent that such Lender has made the determination described in
clause (3) of the second paragraph of Section 3.7 and (B) the Borrower and
Administrative Agent, on behalf of such Lender, have not agreed on an
alternative rate of interest (or a second alternative rate of interest) after
negotiating in good faith, or (v) is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.10 and 3.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(1) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);
(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(3) in the case of any such assignment resulting from a demand for payment under
Section 3.10 or 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;
(4) the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless (I) all other Lenders that did not consent to the
relevant amendment, supplement, waiver or modification are concurrently required
to assign all of their interests, rights and obligations hereunder and (II) all
such applicable Eligible Assignees shall have consented to the relevant
amendment, supplement, waiver or modification; and
(5) such assignment does not conflict with applicable laws.
(b)    A Lender shall not be required to make any assignment and delegation
pursuant to this Section 3.14 if, prior thereto (as a result of a waiver by such
Lender or otherwise), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.


31



--------------------------------------------------------------------------------







3.15    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.1.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 3.15(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Defaulting Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


SECTION 4.
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
4.1    Financial Condition. The Borrower has heretofore furnished to each Lender
copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2017 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP (the “Financial Statements”).
The Financial Statements present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at December 31, 2017 and present fairly, in all material
respects, the consolidated results of their operations and their consolidated
cash flows for the fiscal year then ended. The Financial Statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the period involved. Except as set forth on
Schedule 4.1, neither the Borrower nor any consolidated Subsidiary had, at
December 31, 2017 or at the date hereof, any material liability, contingent or
otherwise, which is not reflected in the foregoing statements or in the notes
thereto.


32



--------------------------------------------------------------------------------







Except as set forth on Schedule 4.1, during the period from December 31, 2017
through the date hereof there has been no sale, transfer or other disposition by
the Borrower or any of its consolidated Subsidiaries of any material part of its
business or property and no purchase or other acquisition of any business or
property (including any capital stock of any other Person) material in relation
to the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of December 31, 2017.


4.2    No Change. Since December 31, 2017, except as set forth in the Financial
Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.


4.3    Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its material properties, to lease the material properties it operates as
lessee and to conduct the businesses in which it is currently engaged, (c) is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except where the failure to be so qualified
or in good standing would not have a Material Adverse Effect and (d) is in
compliance with its certificate of incorporation and by-laws or other similar
organizational or governing documents and with all Requirements of Law, except
to the extent that the failure to comply therewith could not, in the aggregate,
have a Material Adverse Effect.


4.4    Power; Authorization; Enforceable Obligations. The Borrower has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. The Borrower has the corporate power and authority, and the legal right
to borrow hereunder and has taken all necessary corporate action to authorize
such borrowings on the terms and conditions of this Agreement and any Notes. No
consent or authorization of, filing with, notice to or other act by or in
respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of any Loan Documents against the
Borrower, to which it is a party. This Agreement has been, and each other Loan
Document to which the Borrower is a party will be when delivered, duly executed
and delivered by the Borrower. This Agreement constitutes, and each other Loan
Document when delivered will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


4.5    No Legal Bar. The execution, delivery and performance by the Borrower of
each Loan Document, the borrowings hereunder and the use of the proceeds thereof
will not violate its certificate of incorporation or by-laws, Requirements of
Law or Contractual Obligations applicable to the Borrower or any of its
Subsidiaries, except for such violations of Requirements of Law or Contractual
Obligations which could not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect, and will not result in, or require, the
creation or imposition of any Lien on any of the properties or revenues of the
Borrower pursuant to any such certificate of incorporation, by-laws, Requirement
of Law or Contractual Obligation, except pursuant to this Agreement and the
other Loan Documents.


4.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any Subsidiary or
against any of its or their respective properties or revenues which could
reasonably be expected to have a Material Adverse Effect.


4.7    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


4.8    Federal Regulations. (a) “Margin stock” (within the meaning of Regulation
U) constitutes less than 25% of the value of those assets of the Borrower and
its Subsidiaries which are subject to any limitation on sale or


33



--------------------------------------------------------------------------------







pledge or any similar restriction hereunder. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.


(b)    The Borrower is not subject to regulation under any federal or state
statute or regulation (other than Regulation X of the FRB) which limits its
ability to incur Indebtedness.


4.9    ERISA.


(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state laws, except such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.


(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.


(c)Except as would not give rise to a Material Adverse Effect, (i) no ERISA
Event has occurred, and neither the Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)The Borrower represents and warrants as of the Closing Date that the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
to repay the Loans.


4.10    Investment Company Act; Investment Advisers Act. (a) Neither the
Borrower nor any Subsidiary of the Borrower is, or after giving effect to any
Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.


(a)Each Subsidiary and each other Investment Firm is, to the extent required
thereby, duly registered as an investment adviser under the Investment Advisers
Act, except to the extent the failure to be so registered could not reasonably
be expected to have a Material Adverse Effect. On the date hereof, the Borrower
is not an “investment adviser” within the meaning of the Investment Advisers
Act. Each Fund which is sponsored by any Subsidiary or other Investment Firm and
which is required to be registered as an “investment company” under the
Investment Company Act is duly registered as such thereunder, except to the
extent the failure to be so registered could not reasonably be expected to have
a Material Adverse Effect.


(b)Each of the Borrower, each Subsidiary and each other Investment Firm is duly
registered, licensed or qualified as an investment adviser or broker-dealer in
each state of the United States where the conduct of its business requires such
registration, licensing or qualification and is in compliance in all material
respects with all federal and state laws requiring such registration, licensing
or qualification, except to the extent the failure to be so registered, licensed
or qualified or to be in such compliance will not have, in the case of federal
laws, or could not reasonably be expected to have, in the case of state laws, a
Material Adverse Effect.


34



--------------------------------------------------------------------------------







4.11    Subsidiaries and Other Ownership Interests. The Subsidiaries listed on
Schedule 4.11 constitute the only Subsidiaries of the Borrower as at the date
hereof. As at the date hereof, (a) the Borrower has, directly or indirectly, an
equity or other ownership interest in each Investment Firm and each other Person
listed on Schedule 4.11 and (b) other than as set forth on Schedule 4.11, the
Borrower has no equity or other ownership interest, directly or indirectly, in
any other Person, other than indirect equity or other ownership interests in
Funds.


4.12    Use of Proceeds. The proceeds of the Loans may be used by the Borrower
solely (a) to pay fees and expenses incurred in connection with the execution
and delivery of the Loan Documents, (b) to prepay the Indebtedness of the
Borrower under the Existing Credit Agreement, (c) for working capital, capital
expenditures and other general corporate purposes, (d) to make Acquisitions and
other investments (including acquisitions of additional Capital Stock in
Subsidiaries and Affiliates of the Borrower), (e) to purchase, repay or redeem
any debt or equity of the Borrower or any Subsidiary so long as such purchase,
repayment or redemption is not prohibited by any other provision of this
Agreement and (f) to pay fees and expenses to be incurred in connection with the
foregoing.


4.13    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee, agent, affiliate or
representative of the Borrower or any of its Subsidiaries, is, or is owned 50%
or controlled by, an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction.


4.14    Anti-Corruption Laws. The Borrower and, to the Borrower’s knowledge, its
Subsidiaries, have conducted their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation in
other jurisdictions and the Borrower has, and to the Borrower’s knowledge, its
Subsidiaries have, instituted and maintained policies and procedures designed to
promote and achieve compliance in all material respects with such laws.


SECTION 5.
CONDITIONS PRECEDENT


5.1    Conditions to Initial Loans. The obligation of each Lender to make its
initial Loans hereunder is subject to the satisfaction of the following
conditions precedent unless waived by the Administrative Agent:


(a)Loan Documents. The Administrative Agent shall have received this Agreement,
signed by a Responsible Officer of the Borrower and each Lender, and the
Administrative Agent shall have received an affidavit of out of state execution
and delivery from the Borrower, in form and substance satisfactory to the
Administrative Agent, with respect to this Agreement and the other Loan
Documents.


(b)Notes. The Administrative Agent shall have received, for the account of each
Lender that has requested the same, a Note made by the Borrower conforming to
the requirements of this Agreement, signed by a Responsible Officer of the
Borrower.


(c)Borrower Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments, signed by a
Responsible Officer.


(d)Corporate Proceedings of the Borrower. The Administrative Agent shall have
received a copy of resolutions, in form and substance reasonably satisfactory to
the Administrative Agent, of the Board of Directors of the Borrower authorizing
(i) the execution, delivery and performance of the Loan Documents to which it is
a party, and (ii) the borrowings contemplated hereunder, in each case certified
by the Secretary or an Assistant Secretary or other Responsible Officer of the
Borrower as of the Original Closing Date, which certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded (it being understood that the certified copy of the resolutions
delivered in connection with the Original Credit Agreement shall satisfy the
requirements hereof and be applicable to this Agreement).


35



--------------------------------------------------------------------------------









(e)Incumbency Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated as of the Original Closing Date, as to the
incumbency and signatures of the Responsible Officers of the Borrower signing
any Loan Document, reasonably satisfactory in form and substance to the
Administrative Agent, signed by the Secretary or any Assistant Secretary and any
other Responsible Officer of the Borrower (it being understood that the
certificate delivered in connection with the Original Credit Agreement shall
satisfy the requirements hereof and be applicable to this Agreement).


(f)Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws of the Borrower,
certified as of the Original Closing Date as complete and correct copies thereof
by the Secretary or an Assistant Secretary or other Responsible Officer of the
Borrower (it being understood that the certified copies of such certificate of
incorporation and by-laws of the Borrower delivered in connection with the
Original Credit Agreement shall satisfy the requirements hereof and be
applicable to this Agreement).


(g)Attorney Costs. The Administrative Agent shall have received evidence of
payment or reimbursement by the Borrower of all Attorney Costs of the
Administrative Agent to the extent invoiced at least two (2) Business Days prior
to the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute the Administrative Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).


(h)Legal Opinion. The Administrative Agent shall have received the legal opinion
of Ropes & Gray LLP, counsel to the Borrower, substantially in the form of
Exhibit C. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.


(i)Lien Searches. The Administrative Agent shall have received the results of a
recent search, by a Person satisfactory to the Administrative Agent, of Uniform
Commercial Code lien filings which may have been filed with respect to personal
property of the Borrower and the results of such search shall be reasonably
satisfactory to the Administrative Agent (it being understood that such search
results delivered in connection with the Original Credit Agreement shall satisfy
the requirements hereof and be applicable to this Agreement).


(j)No Default, etc. The conditions precedent to the making of a Loan set forth
in Section 5.2(a) and (b) shall be satisfied.


(k)    Existing Credit Agreement. All interest and fees accrued under the
Existing Credit Agreement through the Closing Date shall have been paid in full
by the Borrower; provided that the requirement to indemnify Lenders pursuant to
clause (c) of Section 3.12 shall be waived with respect to Existing Loans
prepaid on the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.2    Conditions to Each Loan. The agreement of each Lender to make any Loan
(excluding any request for a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the satisfaction of the
following conditions precedent:


(a)    Representations and Warranties. Each representation and warranty made by
the Borrower in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date;
provided that (i) representations and warranties made with reference to a
specific date shall remain


36



--------------------------------------------------------------------------------







true and correct in all material respects as of such date only and (ii)
representations and warranties shall not be required to remain true to the
extent changes have resulted from actions permitted hereunder.


(b)    No Default. No Default shall have occurred and be continuing on such date
or after giving effect to the Loans requested to be made on such date.


(c)    Borrowing Notice. The Administrative Agent shall have received a
Borrowing Notice in accordance with the requirements hereof.


Each Borrowing Notice submitted by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this Section 5.2 have been satisfied.


SECTION 6.
AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices or, other than during the
continuance of an Event of Default, visitation and inspection rights) shall
cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (which shall
promptly furnish to the Lenders):


(a)as soon as available, but in any event within 120 days after the end of each
fiscal year, copies of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of income and consolidated statements of retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year and reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and


(b)as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year, copies of the
unaudited consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows for such quarter and the portion
of the fiscal year through the end of such quarter, setting forth in each case
in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year‑end audit adjustments).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year-end
adjustments and the absence of footnotes).
6.2    Certificates; Other Information. Furnish to the Administrative Agent
(which shall promptly furnish to the Lenders):


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), (i) a duly completed Compliance Certificate, completed
as of the end of the most recent fiscal quarter and signed by a Responsible
Officer (A) stating that, to the best of such Responsible Officer’s knowledge,
no Default exists, except as specified in such certificate; (B) containing a
computation of each of the financial ratios and restrictions set forth in
Section 7.1; and (C) containing a calculation of Total Indebtedness less the
aggregate amount of cash and Cash Equivalents permitted to be deducted therefrom
pursuant to the definition of the “Leverage Ratio”(which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes); and


37



--------------------------------------------------------------------------------







(b)    promptly, such additional consolidated financial and other consolidated
information and documents (including a copy of any debt instrument, security
agreement or other material contract to which the Borrower may be party) as any
Lender may, through the Administrative Agent, from time to time reasonably
request.


Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or a website sponsored by the
Administrative Agent); or (iii) on which such documents are filed with the
Securities and Exchange Commission; provided that the Borrower (or any third
party service provider authorized by the Borrower) shall notify (which may be by
facsimile or electronic mail (including, without limitation, automatic
electronic mail by any such authorized service provider)) the Administrative
Agent of the posting of any such documents that are filed with the Securities
and Exchange Commission. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by any Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such securities. The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered with the Securities and Exchange Commission or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided that to the extent such Borrower Materials constitute information
subject to the confidentiality provisions in Section 10.15, they shall be
treated as set forth in Section 10.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
6.3    Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes and
other governmental levies that are material to the Borrower and its Subsidiaries
on a consolidated basis, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate actions and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the applicable Subsidiary, as the case may be, and (ii) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


6.4    Conduct of Business and Maintenance of Existence. (a) Continue to engage
in business of the same general type as now conducted and purported to be
conducted by it and activities reasonably related or complementary thereto; (b)
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory


38



--------------------------------------------------------------------------------







agreements, distribution agreements and shareholding and other administrative
servicing contracts), except, in the case of this clause (b), (i) as otherwise
permitted by Section 7.4 and (ii) for failures that individually and in the
aggregate could not reasonably be expected to have a Material Adverse Effect;
and (c) comply, and to the extent reasonably within its control, cause each
Investment Firm and Fund (which is sponsored by an Investment Firm) to comply,
with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.5    Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance or maintain self-insurance on its property in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and furnish to the Administrative Agent, upon request, full
information as to the insurance carried.


6.6    Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which full, true and correct entries, in all material
respects in conformity with all Requirements of Law and sufficient to permit the
preparation of financial statements in accordance with GAAP, shall be made of
all dealings and transactions in relation to its business and activities,
except, in the case of Requirements of Law, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and permit
representatives of the Administrative Agent (or, if an Event of Default has
occurred and is continuing, any Lender) to visit and inspect any of the
properties, and examine and make abstracts from any of the books and records, of
the Borrower or, solely during the existence of an Event of Default, any
Subsidiary of the Borrower at any reasonable time and upon at least three (3)
days’ prior notice or such lesser period of time as may be acceptable to the
Borrower or, solely during the existence of an Event of Default, the relevant
Subsidiary, as the case may be, and to discuss the business, operations,
properties and financial and other condition of the Borrower or, solely during
the existence of an Event of Default, any of its Subsidiaries with officers and
employees of the Borrower or such Subsidiary, as the case may be, and with its
independent certified public accountants; provided that, (i) excluding any such
visits and inspections which occur during the continuation of an Event of
Default, only one such visit and inspection may be conducted during any calendar
year and (ii) excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.6. Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or, if applicable, any of the Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.


6.7    Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent (which shall promptly notify the Lenders) of:


(a)the occurrence of any Default;


(b)any litigation, proceeding or, if known to the Borrower, investigation which
may exist at any time between the Borrower or any Subsidiary and any
Governmental Authority, which in either case, could reasonably be expected to
have a Material Adverse Effect;


(c)the occurrence of any ERISA Event which could result in a material liability
to the Borrower or a Material Subsidiary; and


(d)any public announcement by any Rating Agency of a change in its rating of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt.


39



--------------------------------------------------------------------------------







Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.
6.8    Anti-Corruption Laws. Conduct its businesses in compliance in all
material respects with, and use commercially reasonable efforts to cause its
Subsidiaries to conduct their businesses in compliance in all material respects
with, the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or any other similar applicable anti-corruption legislation in another
jurisdiction.


SECTION 7.
NEGATIVE COVENANTS


The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not directly or indirectly:
7.1     Financial Condition Covenants.


(a)Interest Coverage Ratio. Permit the ratio of (i) Consolidated EBITDA to (ii)
Consolidated Interest Expense for any Computation Period to be less than 3.00 to
1.00.


(b)Leverage Ratio. Permit the Leverage Ratio to exceed 3.25 to 1.00 as of the
last day of any Computation Period.


7.2    Limitation on Priority Debt. Permit any Subsidiary to create, incur or
assume any Indebtedness (other than Excluded Intercompany Indebtedness), unless
the aggregate amount (at the time of such creation, incurrence or assumption) of
(x) such Indebtedness, taken together with all other Indebtedness of
Subsidiaries (other than Excluded Intercompany Indebtedness) plus (y) all
Indebtedness of the Borrower secured by any Lien incurred by the Borrower (other
than Liens, if any, securing the Obligations) does not exceed the greater of (i)
$300,000,000 and (ii) 30% of Consolidated EBITDA for the most recent period of
four consecutive fiscal quarters of the Borrower for which consolidated
financial statements are available (or are required to be delivered pursuant to
Section 6.1 hereof).


7.3    Limitation on Liens. Create, incur, or assume any Lien upon any of the
Borrower’s property, assets or revenues, whether now owned or hereafter
acquired, except for:


(a)    Liens for taxes, assessments and other governmental charges not yet due
or which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower, in conformity with GAAP;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;


(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;


(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower;


40



--------------------------------------------------------------------------------







(f)Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, (i) if appropriate legal proceedings which have
been initiated for the review of such judgment, decree or order are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired or (ii) if
such judgment, decree or order shall have been discharged within 45 days of the
entry thereof or execution thereof has been stayed pending appeal;


(g)Liens securing the Obligations; and


(h)Liens securing Indebtedness; provided that in no event shall the aggregate
amount of (x) all such secured Indebtedness of the Borrower (at the time of
creation, incurrence or assumption of such secured Indebtedness or the granting
of Liens to secure existing Indebtedness) plus (y) all Indebtedness of
Subsidiaries (other than Excluded Intercompany Indebtedness) exceed the greater
of (i) $300,000,000 and (ii) 30% of Consolidated EBITDA for the most recent
period of four consecutive fiscal quarters of the Borrower for which
consolidated financial statements are available (or are required to be delivered
pursuant to Section 6.1 hereof).


7.4    Limitation on Fundamental Changes.


(a)    Permit any Subsidiary to enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless (i) following any such merger, consolidation
or amalgamation, such Subsidiary continues as the surviving Person, (ii) such
merger, consolidation or amalgamation is with the Borrower and the Borrower
continues as the surviving Person, (iii) such merger, consolidation or
amalgamation occurs among Subsidiaries, with a Subsidiary continuing as the
surviving Person, (iv) in connection with any liquidation, wind-up or
dissolution, the relevant Subsidiary sells, disposes or otherwise distributes
all of its assets to the Borrower and/or another Subsidiary and each other
holder of such relevant Subsidiary’s Capital Stock ratably according to their
respective holdings of the type of Capital Stock (or according to any applicable
governing document or management agreement) in respect of which such sale,
disposition or distribution is being made, (v) any merger, sale, disposition or
distribution of or by any Subsidiary, to the extent such transaction is
permitted by Section 7.5, or (vi) any liquidation, wind-up or dissolution of a
Subsidiary that, in the Borrower’s good faith determination, is in the
Borrower’s best interest and could not reasonably be expected to have a Material
Adverse Effect.


(b)    Enter into any merger, consolidation or amalgamation or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), unless
following any such merger, consolidation or amalgamation, the Borrower continues
as the surviving Person.


7.5    Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose, or permit any Subsidiary to convey, sell, lease, assign,
transfer or otherwise dispose, (including, in each case, in connection with sale
leaseback transactions) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired,
or issue or sell any shares of such Subsidiary’s Capital Stock to any Person
other than the Borrower or any Wholly-Owned Subsidiary, except:


(a)    the sale or other disposition of property in the ordinary course of
business;


(b)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;


(c)    Shareholder Asset Sales;


(d)    the sale of assets at fair value so long as (i) no Default exists or
would result therefrom, (ii) the Borrower is in compliance with the financial
ratios set forth in Section 7.1 on a pro forma basis, and (iii) the assets sold
in reliance on this clause (d) during any fiscal year contributed 30% or less of
Consolidated EBITDA of the Borrower and its Subsidiaries for the immediately
preceding fiscal year; and


(e)     transactions permitted by Section 7.4 (other than by reference to this
Section 7.5(e)).


41



--------------------------------------------------------------------------------









7.6    Sanctions. Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.


7.7    Anti-Corruption Laws. Use the proceeds of any Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar applicable anti-corruption legislation in
other jurisdictions.




SECTION 8.
EVENTS OF DEFAULT


8.1    Events of Default. If any of the following events shall occur and be
continuing:


(a)The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder, within five (5) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or


(b)Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or


(c)The Borrower shall default in the observance or performance of any agreement
contained in Section 6.4, 6.7(a) or Section 7; or


(d)The Borrower shall default in the observance or performance of any other
agreement contained herein or in any other Loan Document (other than as provided
in subsections (a) and (c) of this Section), and such default shall continue
unremedied for a period of thirty (30) days after a Responsible Officer of the
Borrower obtains knowledge thereof; or


(e)Any default shall occur under the terms applicable to any Indebtedness or
Guarantee Obligation (excluding, in each case, the Obligations) of the Borrower
or any Material Subsidiary in an aggregate principal amount (for all
Indebtedness and Guarantee Obligations so affected) exceeding $75,000,000 and
such default (i) results from the failure to pay any principal of or interest on
such Indebtedness or Guarantee Obligation when due (subject to any applicable
grace period, but not exceeding thirty (30) days) or (ii) causes, or permits the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or such
Guarantee Obligation to become payable; or


(f)(i) The Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any Material Subsidiary any case,
proceeding under any Debtor Relief Law which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or (iii)
there shall be commenced against the


42



--------------------------------------------------------------------------------







Borrower or any Material Subsidiary, any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or


(g)(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would result in liability of the Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii)
the Borrower or any ERISA Affiliate (which is a Material Subsidiary) fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, in each case of clauses (i) or (ii), which
has, singly or in the aggregate, resulted in a Material Adverse Effect; or


(h)One or more judgments or decrees shall be entered against the Borrower or any
Material Subsidiary involving in the aggregate a liability (not paid or fully
covered by insurance or indemnification) of $75,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or


(i)(i) Any Loan Document shall cease, for any reason, to be in full force and
effect, or the Borrower shall so assert, or (ii) the Borrower shall contest in
any manner the validity or enforceability of any Loan Document; or


(j)A Change of Control shall have occurred;


then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender, and (B) if such event is any other Event of Default, either
or both of the following actions may be taken: (i) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the commitment of each Lender to make Loans to be terminated, whereupon
such commitments shall be terminated; and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.
8.2    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
(to the fullest extent permitted by any Requirement of Law) the provisions of
Section 3.15 (but without regard to any provision set forth therein for the
benefit of (or affording any rights to) the Borrower or otherwise permitting the
Borrower to direct the application of any proceeds), be applied by the
Administrative Agent in the following order:


(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Section 3) payable to the Administrative Agent in its
capacity as such;


(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including all Attorney Costs and amounts payable under


43



--------------------------------------------------------------------------------







Section 3), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;


(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;


(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and all other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and


(e)    Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.




SECTION 9.
THE ADMINISTRATIVE AGENT


9.1    Appointment and Authorization. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any Subsidiary shall have rights as a third party
beneficiary of any such provision (provided that the Borrower shall have the
rights granted to the Borrower pursuant to Section 9.6). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Document (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duty, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance


44



--------------------------------------------------------------------------------







of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed in good faith by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.6    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower, to
appoint a successor, which shall be a “bank” which is a “US person” (each within
the meaning of


45



--------------------------------------------------------------------------------







Treasury Regulations Section 1.441-1) with an office in the United States, or an
Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
at the time of such appointment. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, with the consent of the
Borrower, which consent may not be unreasonably withheld, appoint a successor,
which shall be a “bank” which is a “US person” (each within the meaning of
Treasury Regulations Section 1.441-1) with an office in the United States, or an
Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security (if any) held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for indemnity payments or other amounts then owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.11(h), and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (if not already discharged therefrom as provided
above). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 9 and Section 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of the
Lenders and (B) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.


9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking


46



--------------------------------------------------------------------------------







action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


9.8    Administrative Agent May File Proofs of Claim. In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Section 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
9.9    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as an “Arranger,” “co-syndication agent,” “co-documentation
agent,” “joint book runner,” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of a Person that is a Lender, those applicable to all Lenders
as such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


SECTION 10.
MISCELLANEOUS


10.1    Amendments and Waivers.


(a)Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (x) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(y) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the


47



--------------------------------------------------------------------------------







scheduled date of final maturity of any Loan, or reduce the stated rate of any
interest or fee payable hereunder, or reduce the amount or extend the scheduled
date of any payment of principal, interest, fees or other amounts due to the
Lenders or any scheduled reduction of any Lender’s Commitment or increase the
amount or extend the expiration date of any Lender’s Commitment or amend the
voting percentages of the Lenders or change the application of any amounts
received on account of the Obligations from the application thereof set forth in
Section 8.2, in each case without the consent of each Lender directly affected
thereby, or (ii) amend, modify or waive any provision of this Section 10.1
without the written consent of all of the Lenders, or (iii) reduce the
percentage specified in the definition of Required Lenders or change any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent hereunder or thereunder without
the consent of all Lenders or such lower percentage of Lenders as is specified
as being required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, or (iv) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents without the written consent of all the Lenders, or (v) amend,
modify or waive any provision of Section 10.7(a) without the written consent of
all of the Lenders, or (vi) amend, modify or waive any rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or any
provision of Section 9 without the written consent of the then Administrative
Agent in addition to the Lenders required above. Subject to the provisos in the
prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


(b)In addition to amendments effected pursuant to the foregoing paragraph (a),
this Agreement shall be amended to include a prospective Lender as a party
hereto upon the execution and delivery of a Joinder Agreement as contemplated in
Section 2.3(b).


10.2    Notices.


(a)    Notices Generally. Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to subsection (c) below, electronic communications), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five (5) days after being deposited in the mail, postage prepaid,
or, in the case of facsimile, when received with electronic confirmation of
receipt, addressed (i) if to the Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.2, (ii) if to any other Lender, as set forth in
its Administrative Questionnaire, and (iii) in the case of any party to this
Agreement, to such other address as such party may designate by notice to the
other parties hereto. Notwithstanding the foregoing, any notice, request or
demand to or upon the Administrative Agent or the Lenders pursuant to Section
2.2, 3.1, 3.3 or 3.8 shall not be effective until received. Notices and other
communications delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).


(b)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms of any telephonic
notice, as understood by the recipient, varied from any


48



--------------------------------------------------------------------------------







confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Lenders and each of their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


(c)Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 or Section 3 if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(e)    Change of Address, Etc. Each of the Borrower and Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Requirements of Law, including United States federal and state securities
laws, to make reference to Borrower Materials that are not made available
through


49



--------------------------------------------------------------------------------







the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States federal or state securities laws.


10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each of the other Loan Documents, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.


10.5    Expenses; Indemnity; Waiver of Damages.


(a)Expenses. The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Related
Parties (including Attorney Costs), in connection with the syndication of the
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendment, modification or waiver of any provision hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent and of one counsel (and one local counsel in each
applicable jurisdiction) for all Lenders other than Bank of America, as a group
(and, solely in the event of any actual or reasonably perceived conflict of
interest between any Lenders, one additional counsel (and one additional local
counsel in each applicable jurisdiction) to each group of affected Lenders
similarly situated)) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.


(b)Indemnity. The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including Attorney Costs) incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Indemnitee) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise from any dispute solely among Indemnitees
other than any claims against any Indemnitee (i) in its capacity or in
fulfilling its role as Administrative Agent or Arranger or (ii) that arise out
of any act or omission on the part of the Borrower or its Affiliates. None of
the Borrower, its Subsidiaries or its Affiliates shall have any liability for
special, indirect, consequential or punitive damages arising out of, related


50



--------------------------------------------------------------------------------







to or in connection with any aspect of the transactions contemplated by this
Agreement or the other Loan Documents, other than in respect of any such damages
incurred or paid by an Indemnitee to a third party. Without limiting the
provisions of Section 3.11(c), this Section 10.5(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) above
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
of its Related Parties, but without relieving the Borrower of its obligation to
do so, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such or against
such Related Party acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.


(d)Consequential Damages, Etc. To the fullest extent permitted by applicable
law, the Borrower agrees that it will not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e)Payments. All amounts payable under this Section 10.5 shall be due not later
than ten Business Days after demand therefor.


(f)Survival. The agreements in this Section 10.5 and the indemnity provisions of
Section 10.2(b) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations hereunder.


10.6    Successors and Assigns; Participations and Assignments.


(a)Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrative Agent and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.6(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:






51



--------------------------------------------------------------------------------







(i)Minimum Amounts.


(1)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it hereunder or in the case of an assignment
to a Lender or an Affiliate of a Lender, no minimum amount need be assigned; and


(2)in any case not described in subsection (b)(i)(1) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(2) of this Section and, in addition:


(1)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; and


(2)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender or an
Affiliate of such Lender with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (1) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (2) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (2), or (3) to a natural person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) fund its full share of all Loans required to be made hereunder.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the


52



--------------------------------------------------------------------------------







provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of a Loan or
other obligation hereunder for all purposes of this Agreement. Any assignment of
any Loan or other obligation hereunder shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.5(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 3.11 and 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.11(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.13 and 3.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.10 or 3.11, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment both
(x) arises pursuant to Section 3.10 and (y) results from a change in
Requirements of Law (as determined in accordance with Section 3.10) that occurs
after the Participant


53



--------------------------------------------------------------------------------







acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7 as though it were a
Lender; provided that such Participant agrees to be subject to Section 10.7 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any Loans
or other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or is otherwise required thereunder. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.7    Adjustments; Set-off.


(a)If any Lender (a “benefited Lender”) shall at any time receive any payment of
all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.


(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, upon the occurrence and continuation of any Event
of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.




54



--------------------------------------------------------------------------------







10.8    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.


10.9    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10    Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the Arrangers represent the agreement of the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.


10.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:


(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York
sitting in New York County, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;


(b)    consents that any such action or proceeding may be brought in (or removed
to) such courts and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13    Acknowledgements. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
    


55



--------------------------------------------------------------------------------









(b)    none of the Administrative Agent, any Arranger or any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Arrangers, the Administrative Agent and the Lenders, on one hand,
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arrangers, the Administrative Agent
and the Lenders are and have been acting solely as a principal and none is a
financial advisor, an agent or a fiduciary for the Borrower or any of its
Affiliates; (iii) neither the Administrative Agent, any Arranger nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby; (iv) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except as expressly set forth herein or
in another Loan Document; (v) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) neither the Administrative
Agent, any Arranger nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Borrower has consulted with its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
in connection herewith. The Borrower hereby agrees that it will not claim that
any of the Administrative Agent, Arrangers and the Lenders has rendered advisory
services of any nature or respect or owes a fiduciary or similar duty to the
Borrower, in connection with any transactions contemplated hereby. In
furtherance of the foregoing, the Borrower waives and releases, to the fullest
extent permitted by law, any claim that it may have against the Administrative
Agent, any Arranger or any Lender for any breach or alleged breach of any agency
or fiduciary duty.
10.14    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


10.15    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to use the Information (as defined below) solely for the purpose of
consummating the transactions contemplated by, or incidental to, this Agreement
and for underwriting other credit products (x) proposed to be offered to the
Borrower or (y) requested by the Borrower or any Subsidiary and, in each case,
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties,
in each case, solely for the purpose of consummating the transactions
contemplated by, or incidental to, this Agreement and for underwriting other
credit products (x) proposed to be offered to the Borrower or (y) requested by
the Borrower or any Subsidiary (it being understood that prior to any such
disclosure each such Person will be informed of the confidential nature of such
Information and shall agree to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or such Lender, as applicable, agrees that it will promptly notify the Borrower
unless such notification is prohibited by law, rule or regulation (as reasonably
determined by such applicable disclosing party), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to a confidentiality agreement substantially in the form of Exhibit E,
to (i) any assignee of or Participant in, or any prospective


56



--------------------------------------------------------------------------------







assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.3 or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis consistent with industry practice to (i)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (so long as such source is not known to the
Administrative Agent or such Lender to be bound by confidentiality obligations
to the Borrower or its Subsidiaries). The provisions of this Section 10.15 shall
survive the termination of this Agreement and continue in full force and effect
until the date that is two (2) years from the date of termination of this
Agreement.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information, but
in any event with no less than a reasonable degree of care.
10.16    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.17    USA Patriot Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.


10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, any Borrowing Notice or
Conversion/Continuation Notice, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent


57



--------------------------------------------------------------------------------







pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Administrative Agent, any electronic
signature shall be promptly followed by such manually executed counterpart.


10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which, in accordance with normal banking procedures, the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).


10.20    Amendment and Restatement of Existing Credit Agreement; Repayment of
Existing Loans.


(a)    On the Closing Date, this Agreement shall amend, restate and supersede
the Existing Credit Agreement in its entirety, except as provided in this
Section 10.20, and the Commitments (as defined in the Existing Credit Agreement)
shall be terminated. On the Closing Date, the rights and obligations of the
parties evidenced by the Existing Credit Agreement shall be evidenced by this
Agreement and the other Loan Documents and shall not in any event be terminated,
extinguished or annulled (except, for avoidance of doubt, that the Existing
Loans in Sterling are being repaid on the date hereof pursuant to Section
10.20(b)) but shall hereafter be governed by this Agreement and the other Loan
Documents. All references to the Existing Credit Agreement in any Loan Document
or other document or instrument delivered in connection therewith shall be
deemed to refer to this Agreement and the provisions hereof. Nothing contained
herein shall be construed as a novation of the “Obligations” outstanding under
and as defined in the Existing Credit Agreement, which shall remain in full
force and effect, except as modified hereby.


(b)    On the Closing Date, subject to Section 2.2 and the conditions set forth
in Section 5.1, the Lenders shall provide Loans to the Borrower in USD, a
portion of the proceeds of which shall be immediately converted to Sterling by
the Administrative Agent, deposited in a deposit account maintained at the
Administrative Agent for the benefit of the Borrower, and used to prepay the
Existing Loans in Sterling on the terms and conditions set forth in the Existing
Credit Agreement.


[Signature Pages Follow]




58



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
AFFILIATED MANAGERS GROUP, INC.
 
 
By:
/s/ Jay C. Horgen
Name:
Jay C. Horgen
Title:
Chief Financial Officer and Treasurer































































































[AMG - Signature Page to Second Amended and Restated Term Credit Agreement
(2018)]




--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.


 
 
By:
/s/ Rodney Beeks
Name:
Rodney Beeks
Title:
Associate







































































































[AMG - Signature Page to Second Amended and Restated Term Credit Agreement
(2018)]







--------------------------------------------------------------------------------










ANNEX I


PRICING GRID FOR FACILITY




Pricing
Level
Debt Rating
S&P/Moody’s/Fitch
Applicable Margin for Eurodollar Loans
Applicable Margin For ABR Loans
1
≥ A+/A1/A+
0.750%
0.000%
2
A/A2/A
0.875%
0.000%
3
A-/A3/A-
0.875%
0.000%
4
BBB+/Baa1/BBB+
1.000%
0.000%
5
≤ BBB/Baa2/BBB
1.250%
0.250%







--------------------------------------------------------------------------------








SCHEDULE I
LENDER COMMITMENTS/LOANS
Lenders
Closing Date Commitment
Commitment Percentage
BANK OF AMERICA, N.A.
$450,000,000.00
100.000000000%
 
 
 
Total
$450,000,000.00
100.000000000%







--------------------------------------------------------------------------------








SCHEDULE 4.1
FINANCIAL CONDITION


None, except for any liabilities, sales, transfers, dispositions, purchases and
acquisitions disclosed on the Borrower’s Forms 10-Q for the fiscal quarters
ended March 31, 2018 and June 30, 2018 filed with the Securities and Exchange
Commission.






--------------------------------------------------------------------------------








SCHEDULE 4.2
CERTAIN CHANGES


None.






--------------------------------------------------------------------------------








SCHEDULE 4.11
SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS


(in alphabetical order)
WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER
216 Acquisition, LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)
4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)
Abacos Atlantic Holdings Ltd., a Bahamas international business company (through
AMG New York Holdings Corp. and AMG Atlantic Holdings Ltd.)
Affiliated Managers Group (Asia) Limited, a Cayman Islands exempted company
(through AMG Global, Inc.)
Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)
Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG Global, Inc.)
Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG Global, Inc.)
Affiliated Managers Group (Switzerland) AG, a company incorporated in
Switzerland (through AMG Global, Inc. and Affiliated Managers Group Limited)
AKH Holdings LLC, a Delaware limited liability company
AMG 2014 Capital LLC, a Delaware limited liability company (through HWL Holdings
Corp.)
AMG Andros Holdings Ltd., a Bahamas international business company (through AMG
New York Holdings Corp. and Arrow Acquisition LLC)
AMG Arrow Holdings Ltd., a Bahamas international business company (through AMG
New York Holdings Corp. and AMG UK Holdings Ltd.)
AMG Atlantic Holdings Ltd., a Bahamas international business company (through
AMG New York Holdings Corp.)
AMG Boston Holdings, LLC, a Delaware limited liability company (through AMG GWK
Holdings, LLC)
AMG CA Holdings Corp., a New Jersey corporation (through AMG CA Holdings, LLC)
AMG CA Holdings, LLC, a Delaware limited liability company
AMG CA Holdings LP, a Delaware limited partnership (through AMG CA Holdings, LLC
and AMG CA Holdings Corp.)
AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)




--------------------------------------------------------------------------------







AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)
AMG Cipher Holdings, LLC, a Delaware limited liability company
AMG Conception Holdings 1 Ltd., a Bahamas international business company
(through AMG Gamma Holdings Ltd.)
AMG Conception Holdings 3 Ltd., a Bahamas international business company
(through AMG Gamma Holdings Ltd. and AMG Conception Holdings 1 Ltd.)
AMG CVC Holdings LLC, a Delaware limited liability company
AMG Distributors, Inc., a Delaware corporation (through AMG Global, Inc., TMF
Corp., and AMG Funds LLC)
AMG Edison Holdings, LLC, a Delaware limited liability company
AMG FCMC Holdings, LLC, a Delaware limited liability company
AMG Funds LLC, a Delaware limited liability company (through AMG Global, Inc.
and TMF Corp.)
AMG Gamma Holdings Ltd., a Bahamas international business company
AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and AMG Atlantic Holdings Ltd.)
AMG Global, Inc., a Delaware corporation
AMG Gotham Holdings, LLC, a Delaware limited liability company
AMG GWK Holdings, LLC, a Delaware limited liability company
AMG, Inc., a Delaware corporation
AMG New York Holdings Corp., a Delaware corporation
AMG Northeast Holdings, Inc., a Delaware corporation
AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)
AMG PA Holdings Partnership, a Delaware general partnership (through AMG
Northeast Holdings, Inc. and AMG Northeast Investment Corp.)
AMG PFM Holdings LP, a Delaware limited partnership (through AMG CA Holdings,
LLC and AMG CA Holdings Corp.)
AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG New York Holdings Corp. and AMG UK Holdings Ltd.)
AMG Properties LLC, a Delaware limited liability company
AMG Renaissance Holdings LLC, a Delaware limited liability company
AMG SA Holdings Proprietary Limited, a limited liability private company
incorporated in South Africa (through AMG New York Holdings Corp.)




--------------------------------------------------------------------------------







AMG SIGPL Holdings LLC, a Delaware limited liability company
AMG SSAM Holdings, LLC, a Delaware limited liability company
AMG TBC, LLC, a Delaware limited liability company
AMG UK Holdings Ltd., a Bahamas international business company (through AMG New
York Holdings Corp.)
AMG Wealth Partners, LP, a Delaware limited partnership (through AMG WP GP
Holdings Corp. and AMG WP LP Holdings, LLC)
AMG WF Holdings LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)
AMG Windermere Holdings Ltd., a Bahamas international business company (through
AMG Gamma Holdings Ltd.)
AMG WP GP Holdings Corp., a Delaware corporation
AMG WP LP Holdings, LLC, a Delaware limited liability company
AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)
AMG/Midwest Holdings, Inc., a Delaware corporation
AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)
AMG/North America Holding Corp., a Delaware corporation
Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)
Bimini Atlantic Holdings Ltd., a Bahamas international business company (through
AMG New York Holdings Corp. and AMG Atlantic Holdings Ltd.)
BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)
Bowman Partners GP Co., a Cayman Islands exempted company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Catalyst Acquisition II, Inc., a Delaware corporation
Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)
CML Holdings LLC, a Cayman Islands limited liability company (through AMG Gamma
Holdings Ltd., AMG Conception 1 Ltd., and AMG Conception 3 Ltd.)
CPEG-Pantheon GP Limited, a Scotland company (through AMG New York Holdings
Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)
CVC Holdings LLC, a Cayman Islands limited liability company (through AMG CVC
Holdings LLC)
El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)




--------------------------------------------------------------------------------







Empire Acquisition (WP), LLC, a Delaware limited liability company (through AMG
WP LP Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)
FA (WY) Acquisition Company, Inc., a Delaware corporation
FCMC Holdings LLC, a Delaware limited liability company (through AMG FCMC
Holdings, LLC)
FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)
First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)
GE Asia GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Gotham Acquisition GP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)
Gotham Acquisition LP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)
HWL Holdings Corp., a Delaware corporation
IIM Acquisition LP, a Delaware limited partnership (through AMG CA Holdings,
LLC, AMG CA Holdings Corp., and AMG CA Holdings LP)
Klee Asia I GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Klee Europe I GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Klee Europe II GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Klee USA I GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Life Investors of Korea GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
LTEIP 2011 GP Holdings Corp., a Delaware corporation
LTEIP GP Holdings, LLC, a Delaware limited liability company
LTEIP LP Holdings, LLC, a Delaware limited liability company
Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, and Pantheon Holdings Limited)
Odin GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon 2015-K GP, Ltd., a Cayman Islands exempted company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)




--------------------------------------------------------------------------------







Pantheon Access GP, Ltd., a Cayman Islands exempted company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Access GP S.à.r.l., a Grand Duchy of Luxembourg company (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, and Pantheon Holdings Limited)
Pantheon Access Korea GP, Ltd., a Cayman Islands exempted company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Access US GP, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon BVK 2014 GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon BVK 2018 GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon BVK GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., and AMG Plymouth UK
Holdings (1) Limited)
Pantheon Capital Partners GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon CK SPV GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Concipio GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon CV (Cayman) GP, Ltd., a limited company incorporated in the Cayman
Islands (through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Donald GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Duo BidCo GP, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon - Flying Fox GP, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Friar Holdings, Ltd., a Cayman Islands exempted company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Gateway MSouth SPV GP, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)




--------------------------------------------------------------------------------







Pantheon G Infrastructure Holdings GP, Ltd., a Cayman Islands exempted company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Global Co-Investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Global Co-Investment WGP GP, Ltd., a Cayman Islands company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon GT GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon GT Holdings, GP, a Cayman Island exempted company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon (Guernsey) GP Limited, a limited company incorporated in Guernsey
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, Pantheon Holdings Limited, and Pantheon Ventures
(Guernsey) Limited)
Pantheon - HK Project Universe GP, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon HO GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon HO Holdings, GP, a Cayman Islands exempted company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., and AMG Plymouth UK
Holdings (1) Limited)
Pantheon Industriens GP, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Industriens II GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Infrastructure GP Ltd., a Cayman Islands exempted company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon - Ista Co-Investment, GP, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Korea Inc., a company incorporated in Korea (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon KP GT Strategic Private Investments GP, LLC, a Delaware limited
liability company (through AMG New York Holdings Corp. and Pantheon Ventures
Inc.)
Pantheon KP KFH Strategic Private Investments GP, LLC, a Delaware limited
liability company (through AMG New York Holdings Corp. and Pantheon Ventures
Inc.)




--------------------------------------------------------------------------------







Pantheon KSA GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon KSA (Guernsey) GP Limited, a Guernsey limited company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, and Pantheon Holdings Limited)
Pantheon Lincoln Brook GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Lux GP S.à.r.l., a Grand Duchy of Luxembourg company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
and Pantheon Holdings Limited)
Pantheon Maury GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon (Midway) GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Multi-Strategy Program 2014 US GP, LLC, a Delaware limited liability
company (through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon NPS GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon OPERS GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Partners Participation GP, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon PGCO GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp., Pantheon Ventures Inc., and Pantheon Global Co-Investment
Opportunities GP, Ltd.)
Pantheon Psagot GP, Ltd., a Cayman Islands limited company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon PSI GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon RAO GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Real Assets GT GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Real Assets HO GP, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon REX GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)




--------------------------------------------------------------------------------







Pantheon SCERS SIRF MM, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Securities LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Standard GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon UK General Partner 2 Limited, a limited company incorporated in England
and Wales (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon UK General Partner Limited, a limited company incorporated in England
and Wales (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon (UK) GP LLP, a limited liability partnership formed in Scotland
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, Pantheon Holdings Limited, and Pantheon Ventures
(Scotland) GP Limited, and through AMG New York Holdings Corp., AMG UK Holdings
Ltd., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, and
Pantheon Ventures Limited)
Pantheon (US) LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Pantheon VA-Infrastructure II GP, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon/VA NRP GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
Pantheon Ventures (Asia) Limited, a Cayman Islands exempted company (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, and Pantheon Capital (Asia) Limited)
Pantheon Ventures (Guernsey) Limited, a Guernsey limited company (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, and Pantheon Holdings Limited)
Pantheon Ventures (Ireland) Designated Activity Company, an Ireland designated
activity company (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon Ventures Inc., a California corporation (through AMG New York Holdings
Corp.)
Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)
Pantheon Volt GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)




--------------------------------------------------------------------------------







Pantheon Zeus GP, Ltd., a Cayman Islands company (through AMG New York Holdings
Corp. and Pantheon Ventures Inc.)
Papillon GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PASIA VI GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PEAF VI GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PEMF (ex-Asia) GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
PEURO IV GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PFM Acquisition LP, a Delaware limited partnership (through AMG CA Holdings,
LLC, AMG CA Holdings Corp., and AMG PFM Holdings LP)
PGCO II GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGCO III GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGCO IV GP S.à.r.l., a Grand Duchy of Luxembourg company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)
PGIF GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGIF GP Limited, a limited company incorporated in Guernsey (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PGIF II GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)




--------------------------------------------------------------------------------







PGIF III GP, Ltd., a Cayman Islands company (through AMG New York Holdings Corp.
and Pantheon Ventures Inc.)
PGIF II Lux GP S.à.r.l., a Grand Duchy of Luxembourg company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
and Pantheon Holdings Limited)
PGIH - Holte GP, LLC, a Delaware limited liability (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGIH - Shades GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
PGInfra GP (Cayman), Ltd., a Cayman Islands company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSF II GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)
PGSF III GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSF IV GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSF V GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSF VI Feeder GP, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp. and Pantheon Ventures Inc.)
PGSF VI GP S.à.r.l., a Grand Duchy of Luxembourg company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)
PGSH GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PGSH II GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PREMIUM Private Debt I General Partner S.à.r.l., a Grand Duchy of Luxembourg
company (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth
UK Holdings (1) Limited, and Pantheon Holdings Limited)
PREMIUM Private Equity VI General Partner S.à.r.l., a Grand Duchy of Luxembourg
company (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth
UK Holdings (1) Limited, and Pantheon Holdings Limited)
PREMIUM Private Equity VII General Partner S.à.r.l., a Grand Duchy of Luxembourg
company (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth
UK Holdings (1) Limited, Pantheon Holdings Limited, and Pantheon Ventures
(Guernsey) Limited)




--------------------------------------------------------------------------------







Prides Crossing Holdings LLC, a Delaware limited liability company
PUSA VI GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PUSA VII GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PUSA VIII GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, and Pantheon Holdings Limited)
PUSA IX GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PUSA SFP IX GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
PVP II GP, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and Pantheon Ventures Inc.)
Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)
RRAM Acquisition, LLC, a Delaware limited liability company
SCP GP, LLC, a Delaware limited liability company (through AMG New York Holdings
Corp. and Pantheon Ventures Inc.)
Squam Acquisition GP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)
Squam Acquisition LP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)
SSAM Acquisition, LLC, a Delaware limited liability company (through AMG SSAM
Holdings, LLC)
Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC and Titan NJ GP Holdings, Inc.)
TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)
Titan NJ GP Holdings, Inc., a Delaware corporation
Titan NJ LP Holdings, LLC, a Delaware limited liability company
TMF Corp., a Delaware corporation (through AMG Global, Inc.)
Topspin Acquisition, LLC, a Delaware limited liability company
Trident NYC Acquisition, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------







Union Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)
Watson Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)
Windermere Cayman LP, a Cayman Islands exempted limited partnership (through AMG
Gamma Holdings Ltd. and AMG Windermere Holdings Ltd.)
WP Group, LLC, a Delaware limited liability company (through AMG WP LP Holdings,
LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)
ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT OR INDIRECT)
Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., and AMG Arrow
Holdings Ltd.)
Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., and Arrow Bidco Limited)
Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, Artemis
Strategic Asset Management Limited, and Artemis Investment Management LLP, and
through AMG New York Holdings Corp., Arrow Acquisition LLC, and Artemis
Investment Management LLP)
Artemis Investment Management LLP, a United Kingdom limited liability
partnership (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Arrow Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, and
Artemis Strategic Asset Management Limited, and through AMG New York Holdings
Corp. and Arrow Acquisition LLC)
Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd.,
AMG Arrow Holdings Ltd., Arrow Bidco Limited, and Artemis Asset Management
Limited)
Baker Street Advisors LLC, a Delaware limited liability company (through AMG WP
LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and Watson
Acquisition, LLC)
Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)
First Quadrant, L.P., a Delaware limited partnership (through AMG CA Holdings,
LLC and AMG CA Holdings Corp.)
Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)
Frontier Capital Management Company, LLC, a Delaware limited liability company
(through AMG FCMC Holdings, LLC and FCMC Holdings LLC, and through AMG Global,
Inc. and TMF Corp.)
Genesis Asset Managers, LLP, a Delaware limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., and AMG Genesis, LLC)
GW&K Investment Management, LLC, a Delaware limited liability company (through
AMG GWK Holdings, LLC and AMG Boston Holdings, LLC)




--------------------------------------------------------------------------------







Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)
Harding Loevner (UK) Limited, a UK limited company (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC, and Harding Loevner LP)
J.M. Hartwell Limited Partnership, a Delaware limited partnership (through AMG
New York Holdings Corp. and HWL Holdings Corp.)
myCIO Wealth Partners, LLC, a Delaware limited liability company (through AMG WP
LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and Union
Acquisition, LLC)
Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, and Pantheon Capital (Asia) Limited, and through AMG New
York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)
Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, Pantheon Holdings Limited, and Pantheon Ventures Limited)
Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK
Holdings (1) Limited, Pantheon Holdings Limited, Pantheon Ventures Limited, and
Pantheon Ventures (UK) LLP)
Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG New York
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC, and through AMG
New York Holdings Corp., AMG UK Holdings Ltd., AMG Plymouth UK Holdings (1)
Limited, Pantheon Holdings Limited, Pantheon Ventures Limited, Pantheon Ventures
(UK) LLP, and Pantheon Ventures (US) Holdings LLP)
River Road Asset Management, LLC, a Delaware limited liability company (through
RRAM Acquisition, LLC)
SouthernSun Asset Management, LLC, a Delaware limited liability company (through
AMG SSAM Holdings, LLC and SSAM Acquisition, LLC)
SouthernSun Asset Management (UK) Ltd., a limited company incorporated in
England and Wales (through AMG SSAM Holdings, LLC, SSAM Acquisition, LLC, and
SouthernSun Asset Management, LLC)
The Real Return Group Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)
The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)
Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)
Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)
TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)
Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)




--------------------------------------------------------------------------------







Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)
Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)
Tweedy, Browne Company LLC, a Delaware limited liability company (through AMG
TBC, LLC)
VAM Bidco Limited, a private UK limited company (through AMG New York Holdings
Corp. and AMG UK Holdings Ltd.)
Veritable, LP, a Delaware limited partnership (through AMG WP GP Holdings Corp.,
AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, Squam Acquisition GP, LLC, and
Squam Acquisition LP, LLC)
Veritas Asset Management (Asia) Limited, a Hong Kong company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)
Veritas Asset Management LLP, a UK limited liability partnership (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)
Veritas Asset Partners Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)
Veritas Returns Limited, a UK limited company (through AMG New York Holdings
Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)
Welch & Forbes LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, and AMG WF
Holdings LLC)
Yacktman Asset Management LP, a Delaware limited partnership (through AMG Gotham
Holdings, LLC, Gotham Acquisition GP, LLC, and Gotham Acquisition LP, LLC)
ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT OR INDIRECT)
Abax Investments Proprietary Limited, a limited liability private company
incorporated in South Africa (through AMG New York Holdings Corp. and AMG SA
Holdings Proprietary Limited)
AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)
AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)
AQR Capital Management (Europe) LLP, a UK limited liability partnership (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, AQR Capital
Management, LLC, and AQR Capital Management (UK Services) Limited)
AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)
AQR Capital Management (UK Services) Limited, a UK limited company (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, and AQR Capital
Management, LLC)
Baring Private Equity Asia Group Investments Ltd, a Mauritius company (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini Atlantic
Holdings Ltd., and Baring Private Equity Asia Group Limited)




--------------------------------------------------------------------------------







Baring Private Equity Asia Group Limited, a Cayman Islands exempted company
(through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., and Bimini
Atlantic Holdings Ltd.)
Baring Private Equity Asia K.K., a company incorporated in Japan (through AMG
New York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini Atlantic Holdings
Ltd., and Baring Private Equity Asia Group Limited)
Baring Private Equity Asia Limited, a limited company incorporated in Hong Kong
(through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini
Atlantic Holdings Ltd., and Baring Private Equity Asia Group Limited)
Baring Private Equity Asia (Mauritius) Limited, a Mauritius company (through AMG
New York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini Atlantic Holdings
Ltd., and Baring Private Equity Asia Group Limited)
Baring Private Equity Asia Pte Limited, a private limited company incorporated
in Singapore (through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd.,
Bimini Atlantic Holdings Ltd., and Baring Private Equity Asia Group Limited)
BPE Asia Real Estate Limited, a Cayman Islands exempted company (through AMG New
York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini Atlantic Holdings Ltd.,
and Baring Private Equity Asia Group Limited)
BPEA Advisors Private Limited, a private limited company incorporated in India
(through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., Bimini
Atlantic Holdings Ltd., Baring Private Equity Asia Group Limited, and Baring
Private Equity Asia (Mauritius) Limited)
Beutel, Goodman & Company Ltd., a limited company incorporated in Canada
(through AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada
Corp., and First Asset Capital Management (III) Inc.)
BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)
BlueMountain Capital Partners (London) LLP, a UK limited liability partnership
(through AMG New York Holdings Corp., BMCM Acquisition, LLC, BlueMountain
Capital Management, LLC, and BlueMountain UK Holdings LLC)
BlueMountain CLO Management, LLC, a Delaware limited liability company (through
AMG New York Holdings Corp. and BMCM Acquisition, LLC)
BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)
BlueMountain UK Holdings LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., BMCM Acquisition, LLC, and BlueMountain Capital
Management, LLC)
Capeview Capital LLP, an England and Wales limited liability partnership
(through AMG CVC Holdings LLC and CVC Holdings LLC)
Capula Investment Japan Limited, a company incorporated in Japan (through AMG
Gamma Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception Holdings 3
Ltd., CML Holdings LLC, Capula Management Limited, and Capula Investment
Services Limited)
Capula Investment Management Asia Limited, a company incorporated in Hong Kong
(through AMG Gamma Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception
Holdings 3 Ltd., CML Holdings LLC, and Capula Management Limited)




--------------------------------------------------------------------------------







Capula Investment Management LLP, and England and Wales limited liability
partnership (through AMG Gamma Holdings Ltd., AMG Conception Holdings 1 Ltd.,
AMG Conception Holdings 3 Ltd., CML Holdings LLC, Capula Management Limited, and
Capula Investment Services Limited)
Capula Investment Services Limited, an England and Wales private limited company
(through AMG Gamma Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception
Holdings 3 Ltd., CML Holdings LLC, and Capula Management Limited)
Capula Investment US LP, a Delaware limited partnership (through AMG Gamma
Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception Holdings 3 Ltd.,
CML Holdings LLC, Capula Management Limited and Capula Management US LLC)
Capula Management Limited, a Cayman Islands exempted company (through AMG Gamma
Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception Holdings 3 Ltd.,
and CML Holdings LLC)
Capula Management US LLC, a Delaware limited liability company (through AMG
Gamma Holdings Ltd., AMG Conception Holdings 1 Ltd., AMG Conception Holdings 3
Ltd., CML Holdings LLC, and Capula Management Limited)
Clarfeld Financial Advisors, LLC, a Delaware limited liability company (through
AMG WP LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and
Empire Acquisition (WP), LLC)
Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)
EIG Asset Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC)
EIG Credit Management Company, LLC, a Delaware limited liability company
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)
EIG Funds Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC, EIG Asset Management, LLC, and EIG Management Company,
LLC)
EIG Global Energy (Asia) Ltd, a Hong Kong private company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)
EIG Global Energy (Australia) Pty. Ltd, an Australia private company (through
AMG Edison Holdings, LLC and EIG Asset Management, LLC)
EIG Global Energy (Brasil) Representacoes Ltda., a Brazil limited liability
company (through AMG Edison Holdings, LLC, EIG Asset Management, LLC, and EIG
Management Company, LLC)
EIG Global Energy (Europe) Ltd, a UK limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)
EIG Global Energy Korea Ltd, a Korea limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)
EIG Management Company, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC and EIG Asset Management, LLC)
EIG Principals Incentive Carry Vehicle, LP, a Delaware limited partnership
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)




--------------------------------------------------------------------------------







EIG Principals Incentive Carry Vehicle II, LP, a Delaware limited partnership
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)
EIG Principals Incentive Carry Vehicle III, LP, a Cayman Islands limited
partnership (through AMG Edison Holdings, LLC and EIG Asset Management, LLC)
Genesis Investment Management LLP, a UK limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and
Genesis Asset Managers, LLP)
Ivory Capital Group, LLC, a Delaware limited liability company (through AMG CA
Holdings, LLC, AMG CA Holdings Corp., AMG CA Holdings LP, and IIM Acquisition
LP)
Ivory Investment Management, LLC, a Delaware limited liability company (through
AMG CA Holdings, LLC, AMG CA Holdings Corp., AMG CA Holdings LP, and IIM
Acquisition LP)
Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)
Long-Term Equity Interests Plan 2011, LP, a Delaware limited partnership
(through LTEIP 2011 GP Holdings Corp.)
Long-Term Equity Interests Plan, LP, a Delaware limited partnership (through
LTEIP 2011 GP Holdings Corp.)
LTEIP Intermediate Holdings, LP, a Delaware limited partnership (through LTEIP
2011 GP Holdings Corp. and Long-Term Equity Interest Plan, LP)
Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)
Partner Advisory Services, L.P., a Delaware limited partnership (through AMG CA
Holdings, LLC, AMG CA Holdings Corp., AMG PFM Holdings LP, and PFM Acquisition
LP)
Partner Asset Management LLC, a Delaware limited liability company (through AMG
CA Holdings, LLC, AMG CA Holdings Corp., AMG PFM Holdings LP, and PFM
Acquisition LP)
Partner Investment Management, L.P., a Delaware limited partnership (through AMG
CA Holdings, LLC, AMG CA Holdings Corp., AMG PFM Holdings LP, and PFM
Acquisition LP)
Systematica Holdings Limited, a non-cellular company limited by shares
incorporated in Guernsey (through AMG New York Holdings Corp., AMG Atlantic
Holdings Ltd., Abacos Atlantic Holdings Ltd., Systematica Investments Limited,
and Systematica Investments LP)
Systematica Investments GP Limited, a registered private company incorporated in
Jersey (through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., Abacos
Atlantic Holdings Ltd., Systematica Investments Limited, Systematica Investments
LP, and Systematica Holdings Limited)
Systematica Investments Guernsey LP, a Guernsey limited partnership (through AMG
New York Holdings Corp., AMG Atlantic Holdings Ltd., Abacos Atlantic Holdings
Ltd., Systematica Investments Limited, Systematica Investments LP, Systematica
Holdings Limited, and Systematica Investments GP Limited)
Systematica Investments Jersey Limited, a registered private company
incorporated in Jersey (through AMG New York Holdings Corp., AMG Atlantic
Holdings Ltd., Abacos Atlantic Holdings Ltd., Systematica Investments Limited,
Systematica Investments LP, and Systematica Holdings Limited)
Systematica Investments Limited, a registered private company incorporated in
Jersey (through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., and
Abacos Atlantic Holdings Ltd.)




--------------------------------------------------------------------------------







Systematica Investments LP, a Guernsey limited partnership (through AMG New York
Holdings Corp., AMG Atlantic Holdings Ltd., Abacos Atlantic Holdings Ltd., and
Systematica Investments Limited)
Systematica Investments Services Limited, a private limited company incorporated
in England and Wales (through AMG New York Holdings Corp., AMG Atlantic Holdings
Ltd., Abacos Atlantic Holdings Ltd., Systematica Investments Limited,
Systematica Investments LP, and Systematica Holdings Limited)
Systematica Investments Singapore Pte. Limited, a company incorporated in
Singapore (through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd.,
Abacos Atlantic Holdings Ltd., Systematica Investments Limited, Systematica
Investments LP, and Systematica Holdings Limited)
Systematica Investments US LLC, a Delaware limited liability company (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., Abacos Atlantic
Holdings Ltd., Systematica Investments Limited, Systematica Investments LP,
Systematica Holdings Limited, and Systematica Investments Services Limited)
VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)
VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)
VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)
ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)
ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)
ValueAct Holdings GP, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc.)
ValueAct Holdings, L.P., a Delaware limited partnership (through Catalyst
Acquisition II, Inc. and ValueAct Holdings GP, LLC)
ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)
ValueAct SmallCap Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., ValueAct SmallCap Management, LLC, ValueAct Capital Management LLC, and
ValueAct Capital Management, L.P.)
Veritas Corporate Management Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)
Wealth Partners Capital Group, LLC, a Delaware limited liability company
(through AMG WP LP Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth
Partners, LP)
Winton Capital Asia Limited, a Hong Kong company (through AMG Gamma Holdings
Ltd., AMG Windermere Holdings Ltd., Windermere Cayman LP, and Winton Group
Limited)
Winton Capital Japan Co., Ltd., a company incorporated in Japan (through AMG
Gamma Holdings Ltd., AMG Windermere Holdings Ltd., Windermere Cayman LP, and
Winton Group Limited)




--------------------------------------------------------------------------------







Winton Capital Management Limited, a UK private limited company (through AMG
Gamma Holdings Ltd., AMG Windermere Holdings Ltd., Windermere Cayman LP, and
Winton Group Limited)
Winton Capital US LLC, a Delaware limited liability company (through AMG Gamma
Holdings Ltd., AMG Windermere Holdings Ltd., Windermere Cayman LP, and Winton
Group Limited)
Winton Fund Management Limited, a UK private limited company (through AMG Gamma
Holdings Ltd., AMG Windermere Holdings Ltd., Windermere Cayman LP, and Winton
Group Limited)
Winton Group Limited, a UK private limited company (through AMG Gamma Holdings
Ltd., AMG Windermere Holdings Ltd., and Windermere Cayman LP)
Winton Outbound Investment Fund Management (Shanghai) Co., Ltd., a Peoples
Republic of China company (through AMG Gamma Holdings Ltd., AMG Windermere
Holdings Ltd., Windermere Cayman LP, Winton Group Limited and Winton Capital
Asia Limited)








--------------------------------------------------------------------------------








SCHEDULE 10.2
ADDRESSES
BORROWER:
Affiliated Managers Group, Inc.
777 South Flagler Drive
West Palm Beach, Florida 33401
Attention: Chief Financial Officer
Website Address: www.amg.com
with a copy to:


Affiliated Managers Group, Inc.
600 Hale Street
P.O. Box 1000
Prides Crossing, Massachusetts 01965
Attention: General Counsel
Website Address: www.amg.com


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Robert Garvey


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention:  Felicia Brinson






--------------------------------------------------------------------------------
















EXHIBIT A TO
CREDIT AGREEMENT


FORM OF NOTE
[Date]
FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
_________ (the “Lender”), in lawful money of the United States of America and in
Same Day Funds at the Administrative Agent’s Office, on the Termination Date the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.
The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Loan made by it pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to the other Type and, in the case of a Eurodollar Loan, the length of each
Interest Period with respect thereto. Each such recordation shall constitute
prima facie evidence of the accuracy of the information recorded. The failure to
make any such recordation shall not affect the obligations of the Borrower in
respect of any such Loan.
This Note (a) is one of the Notes referred to in the Second Amended and Restated
Term Credit Agreement dated as of October 15, 2018 (as amended or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Lender, various other financial institutions, and Bank of America, N.A., as
Administrative Agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.
Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.


A-1





--------------------------------------------------------------------------------









THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


AFFILIATED MANAGERS GROUP, INC.






By:_________________________________    
Name:
Title:




















































































A-2







--------------------------------------------------------------------------------








Schedule A
to Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount
Converted to
ABR Loans
Amount of
Principal of ABR Loans Repaid
Amount of ABR
Loans Converted
to
Eurodollar Loans
Unpaid Principal
Balance of ABR
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































A-3





--------------------------------------------------------------------------------








Schedule B
to Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of
Eurodollar
Loans
Amount
Converted to
Eurodollar
Loans
Interest Period
and Eurodollar
Rate with
Respect Thereto
Amount of
Principal of
Eurodollar
Loans Repaid
Amount of
Eurodollar
Loans
Converted to
ABR Loans
Unpaid
Principal
Balance of
Eurodollar
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























A-4





--------------------------------------------------------------------------------














EXHIBIT B TO
CREDIT AGREEMENT


FORM OF BORROWER CERTIFICATE
AFFILIATED MANAGERS GROUP, INC.
October 15, 2018
Pursuant to Section 5.1(c) of the Second Amended and Restated Term Credit
Agreement dated as of the date hereof (the “Agreement;” capitalized terms
defined therein being used herein as therein defined) among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent, the undersigned
Responsible Officer of the Borrower hereby certifies, in his capacity as such
and not individually, as follows:
1.    The representations and warranties of the Borrower set forth in the
Agreement and each of the other Loan Documents to which the Borrower is a party
or which are contained in any certificate or financial statement furnished by or
on behalf of the Borrower pursuant to or in connection with any Loan Document
are true and correct in all material respects on and as of the date hereof with
the same effect as if made on the date hereof, except for representations and
warranties stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
2.    Exhibit A hereto sets forth all consents or authorizations of, filings
with, notices to or other acts by or in respect of any Governmental Authority or
any other Person required in connection with the execution, delivery,
performance, validity or enforceability of the Agreement and the other Loan
Documents and such consents, authorizations and filings are in full force and
effect on the date hereof.
3.    No Default has occurred and is continuing as of the date hereof or would
result from the making of the Loans on the date hereof.
4.    Since December 31, 2017, there has been no event or condition which has
had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
5.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
materially adversely affecting or to my knowledge threatening the continued
corporate existence of the Borrower after the date hereof.
6.    The Debt Rating of the Borrower on the date hereof is [Reserved] by
Moody’s and [Reserved] by S&P.


B-1





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the undersigned has hereto set his name as of the date first
set forth above.
    
AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
By
 
 
Name:
 
Title:















































































B-2





--------------------------------------------------------------------------------








EXHIBIT C TO
CREDIT AGREEMENT
FORM OF OPINION OF BORROWER’S COUNSEL
Please see attached.







--------------------------------------------------------------------------------


The Administrative Agent, et al.                                     October 15,
2018




October 15, 2018




To the Administrative Agent and each Lender listed on Schedule I to
the Credit Agreement referred to below
Ladies and Gentlemen:
We have acted as counsel to the Company (as defined below) in connection with
the Second Amended and Restated Term Credit Agreement dated as of the date
hereof (the “Credit Agreement”), among Affiliated Managers Group, Inc., a
Delaware corporation (the “Company”), the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms that are used and not defined in this opinion letter
have the meanings given to them in the Credit Agreement.
This opinion letter is furnished to you pursuant to Section 5.1(h) of the Credit
Agreement. The Credit Agreement and the Note being delivered on the date hereof
are referred to herein collectively as the “Credit Documents”.
We have reviewed such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein. In conducting
such review, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, and the conformity to original documents of all documents
submitted to us as duplicates or certified or conformed copies. In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Company, public officials and other
appropriate Persons.
Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:
1.The Company (a) is a corporation validly existing and in good standing under
the laws of the State of Delaware and (b) has the corporate power to execute,
deliver and perform its obligations under each of the Credit Documents.


2.The Company has duly authorized, executed and delivered each of the Credit
Documents.


3.Each of the Credit Documents constitutes the valid and binding obligation of
the Company and is enforceable against the Company in accordance with its terms.


4.The execution and delivery by the Company of the Credit Documents and the
performance by the Company of its payment obligations thereunder will not
violate or require the repurchase of securities under the charter or by-laws of
the Company.


5.The execution and delivery by the Company of the Credit Documents and the
performance by the Company of its payment obligations thereunder (a) will not
result in a violation by such Person of any statute of the United States or the
State of New York, the Delaware General Corporation Law (the “DGCL”), or any
rule or regulation thereunder and (b) will not result in a breach or violation
of, or constitute a default under, any of the agreements listed on Schedule 1
hereto.





--------------------------------------------------------------------------------

The Administrative Agent, et al.                                     October 15,
2018




6.No consent, approval, license or exemption by, or order or authorization of,
or filing, recording or registration with, any United States federal, New York
or Delaware governmental authority pursuant to any statute, rule or regulation
referred to in paragraph 5 above is required to be obtained or made by the
Company in connection with the execution and delivery by the Company of the
Credit Documents or the performance by the Company of its payment obligations
thereunder.


7.We are not representing the Company in any pending litigation in which it is a
named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Credit Documents.


8.The Company is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.


9.Assuming that the proceeds of the Loans are applied in the manner contemplated
by, and subject to the limitations contained in, the Credit Agreement, neither
the making of the Loans under the Credit Agreement on the date hereof, nor the
application of the proceeds thereof, will violate Regulations T, U or X of the
Board of Governors of the Federal Reserve System.


Our opinions expressed above are limited to (a) the federal laws of the United
States and the laws of the State of New York, in each case that in our
experience are typically applicable to transactions of the type contemplated by
the Credit Documents and (b) to the extent relevant to the opinions expressed in
paragraphs 1, 2, 4, 5 and 6 above, the DGCL. Without limiting the generality of
the foregoing, we express no opinion with respect to (i) any federal or state
securities or “blue sky” laws or regulations (including, without limitation, the
antifraud provisions thereof) or margin regulations, other than as expressly set
forth in paragraphs 8 and 9 above, (ii) any antitrust, environmental, employee
benefit or pension, real property or tax laws, (iii) any privacy, national
security, antiterrorism, money laundering, racketeering, criminal and civil
forfeiture, foreign corrupt practices, foreign asset or trading control laws or
(iv) any municipal or other local law, rule or regulation.
Our opinions are subject to the following additional assumptions, qualifications
and limitations:
(a)
Our opinions are subject to (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and similar laws affecting the rights and
remedies of creditors generally and (ii) general principles of equity.



(b)
We express no opinion with respect to the applicability of Section 548 of the
United States Bankruptcy Code (the “Bankruptcy Code”) or any comparable
provision of state law.



(c)
The following may be limited on statutory or public policy grounds:
indemnification, contribution and exculpation provisions relating to securities
laws or a Person’s own gross negligence, willful misconduct or other wrongdoing,
broadly worded waivers, waivers of defenses, waivers of rights to damages,
waivers of unknown or future claims, and waivers of statutory, regulatory or
constitutional rights.



(d)
We express no opinion with respected to (i) rights to receive prepayment
premiums, the unaccrued












--------------------------------------------------------------------------------

The Administrative Agent, et al.                                     October 15,
2018






portion of original issue discount, late fees or liquidated damages, in each
case to the extent determined to be unreasonable or to constitute a penalty or
unmatured interest, (ii) rights of setoff or (iii) judgment currency.


(e)
Our opinions with respect to choice of law and forum selection provisions are
given solely in reliance on, and are limited in scope to, Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York.



(f)
We express no opinion with respect to (i) any provision that contains a waiver
of any objection based on inappropriate venue or forum non conveniens in any
United States federal court or implies that any United States federal court has
subject matter jurisdiction or (ii) whether any United States federal court or
New York State court would enforce the exclusivity of any submission to
jurisdiction of any such courts. In addition, we note that under New York Civil
Practice Law and Rules § 510 a New York State court has discretion to transfer
the place of trial.



(g)
Certain provisions contained in the Credit Documents may be further limited or
rendered unenforceable by applicable law, but in our opinion the inclusion of
such provisions in the Credit Documents does not render the Credit Documents
invalid as a whole or substantially interfere with the practical realization of
the principal benefits intended to be provided thereby.



(h)
Courts in the United States customarily have not rendered judgments for money
damages denominated in any currency other than United States dollars. However,
Section 27(b) of the Judiciary Law of the State of New York provides that a
judgment or decree in an action based upon an obligation denominated in a
currency other than United States dollars shall be rendered in the foreign
currency of the underlying obligation and converted into United States dollars
at the rate of exchange prevailing on the date of the entry of the judgment or
decree. We express no opinion as to whether a Federal court would render a
judgment other than in United States dollars. We also note that Section 502(b)
of the Bankruptcy Code requires that the amount of a claim against a debtor that
is denominated in a foreign currency must be determined in lawful currency of
the United States as of the date of the filing of the bankruptcy petition.



This opinion letter is furnished solely for the benefit of the addressees and
their assignees who become Lenders or the Administrative Agent under the Credit
Agreement; provided, that (i) no assignee shall have any greater rights with
respect to this opinion letter than the original addressees hereof, (ii) no
reissuance of this opinion letter shall be deemed to have occurred by reason of
any such assignment and no such assignment shall be deemed to extend any statute
of limitations period applicable on the date hereof, (iii) any reliance on this
opinion letter by an assignee must be actual and reasonable under the
circumstances existing at the time such assignee becomes a Lender or the
Administrative Agent, including any changes in law, facts or any other
developments known to or reasonably knowable by such assignee at such time and
(iv) all rights hereunder may be asserted only in a single proceeding by and
through either the Administrative Agent or the Required Lenders. This opinion
letter may not be relied upon for any other purpose or by any other Person
without our prior written consent.
Very truly yours,
Ropes & Gray LLP





--------------------------------------------------------------------------------












EXHIBIT D TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective Loans identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.








D-1





--------------------------------------------------------------------------------









1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is][is not] a Defaulting Lender]
2.    Assignee[s]:    ______________________________


______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]]
3.    Borrower:    Affiliated Managers Group, Inc.


4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement


5.     Credit Agreement:    Second Amended and Restated Term Credit Agreement,
dated as of October
15, 2018 among Affiliated Managers Group, Inc., various financial institutions
and Bank of America, N.A., as Administrative Agent.


6.    Assigned Interest:


Assignor[s]5


Assignee[s]6


Amount of Loans Outstanding on Effective Date


Amount of Loans Assigned
Percentage
Assigned of
Loans7
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
$________________
$_________
____________%
 
 
$________________
$_________
____________%



[7.    Trade Date:    __________________]8 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
8 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


















D-2





--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]






By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]






By: _____________________________
Title:




[Consented to and]9 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:    _________________________________
    Title:
[Consented to:]10 
AFFILIATED MANAGER GROUP, INC.
By:    _________________________________
    Title:


 
___________________________
9 To be added only if the consent of the Administrative Agent is required by
terms of the Credit Agreement.
    10 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.
















D-3





--------------------------------------------------------------------------------










ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
AFFILIATED MANAGERS GROUP, INC.
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.6(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed
D-4





--------------------------------------------------------------------------------







by it as a Lender; and (c)(i) represents and warrants, as of the Effective Date,
to, and (ii) covenants, from the Effective Date to the date such Person ceases
being a Lender party to the Credit Agreement, for the benefit of, [the][each]
Assignor, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that [the][such] Assignee is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more of the following in connection with the Loans: (x) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (y) a “plan” as
defined in Section 4975 of the Code or (z) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.






















































D-5





--------------------------------------------------------------------------------








EXHIBIT E TO
CREDIT AGREEMENT
FORM OF CONFIDENTIALITY AGREEMENT
[LETTERHEAD OF INFORMATION RECIPIENT]
__________ ____, _____
[Name and Address of
Information Provider]


Dear Sirs:
In connection with our interest in entering into a transaction (“Transaction”)
[to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6]11 Update as necessary to describe the purpose
of the Confidentiality Agreement consistent with Section 10.15(f) of the Credit
Agreement. of the Second Amended and Restated Term Credit Agreement dated as of
October 15, 2018 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Affiliated Managers Group, Inc. (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent, the Company is furnishing us with certain information which is either
non-public, confidential or proprietary in nature. All information furnished
(irrespective of the form of communication) to us, our agents or our
representatives, including without limitation attorneys, accountants,
consultants and financial advisors (collectively, “representatives”), by the
Company or any of its representatives, and all analyses, compilations, data,
studies or other documents prepared by us or our representatives containing, or
based in whole or in part on, any such furnished information or reflecting our
review or assessment of the Company are hereinafter collectively referred to as
the “Information”. In consideration of our being furnished with the Information,
we agree that:
1.    The Information will be kept confidential, will not, without the prior
written consent of the Company or except as required by law (including to bank
regulators and examiners) and then only with prior written notice as soon as
possible to the Company (provided that such written notice shall not be required
for ordinary course disclosures pursuant to requests by bank regulators and
examiners or to the extent prohibited by law or legal process), be disclosed by
us or our representatives, in any manner whatsoever, in whole or in part, and
will not be used by us or our representatives directly or indirectly for any
purpose other than evaluating a Transaction. Moreover, we agree to transmit the
Information only to those representatives who need to know the Information for
the purpose of evaluating a Transaction, who are informed by us of the
confidential nature of the Information and who are provided with a copy of this
Confidentiality Agreement (this “Agreement”) and agree to be bound by the terms
of this Agreement. We will be responsible for any breach of this Agreement by
our representatives.
_____________________________________
11 Update as necessary to describe the purpose of the Confidentiality Agreement
consistent with Section 10.15(f) of the Credit Agreement.








E-1





--------------------------------------------------------------------------------







2.    Without the Company’s prior written consent, we and our representatives
will not disclose to any other person the fact that the Information has been
made available, that discussions or negotiations are taking place concerning a
possible transaction involving us and the Company or any of the terms,
conditions or other facts with respect to any such possible transaction,
including the status thereof, except as required by law (including to bank
regulators and examiners) and then only with prior written notice as soon as
possible to the Company (provided that such written notice shall not be required
for ordinary course disclosures pursuant to requests by bank regulators and
examiners or to the extent prohibited by law or legal process). The term
“person” as used in this letter shall be interpreted to include, without
limitation, the media and any corporation, company, group, partnership or
individual.
3.    The Information and all copies thereof will be destroyed or returned
immediately, without retaining any copies thereof, (a) if we do not within a
reasonable time proceed with a Transaction or (b) at any earlier time that the
Company so requests; provided that we may retain copies of Information as
required by law (including bank regulations), pursuant to our customary document
retention policies or in back-up tapes or similar electronic form, but in any
event any such retained Information shall be maintained confidentially and with
no less than a reasonable degree of care. Notwithstanding the return or
destruction of the Information, we and our representatives will continue to be
bound by our obligations hereunder.
4.    This Agreement shall be inoperative as to such portions of the Information
which (a) become publicly available other than as a result of a breach of this
Agreement; or (b) become available to us on a nonconfidential basis from a
source other than the Company (so long as such source is not known to us to be
bound by confidentiality obligations to the Company or its subsidiaries).
5.    We understand that the Company has endeavored to include in the
Information those materials which are believed to be reliable and relevant for
the purpose of our evaluation, but we acknowledge that the Company and its
representatives make no representation or warranty as to the accuracy or
completeness of the Information. We agree that the Company and its
representatives shall have no liability to us or to any of our representatives
as a result of the use of the Information by us and our representatives, it
being understood that only those particular representations and warranties which
may be made by the Company in a definitive agreement, when, as and if it is
executed, and subject to such limitations and restrictions as may be specified
in such definitive agreement, shall have any legal effect. We further agree that
unless and until a definitive agreement regarding a Transaction has been
executed, neither we nor the Company will be under any legal obligation of any
kind whatsoever with respect to any Transaction by virtue of this Agreement
except for the matters specifically agreed to herein. We acknowledge and agree
that the Company reserves the right to exercise its consent rights under the
Credit Agreement (such consent not to be unreasonably withheld or delayed).
6.    In the event that we or anyone to whom we transmit the Information
pursuant to this Agreement are requested or become legally compelled (by oral
questions, interrogatories, request for information or documents, subpoena,
criminal or civil investigative demand or similar process) to disclose any of
the Information, we will (so long as not prohibited by law or legal process)
provide the Company with prompt written notice so that the Company may seek
(with our cooperation, if so requested by the Company) a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order or other remedy is not
obtained, or the Company waives compliance with the provisions of this
Agreement, we will furnish only that portion of the Information which is legally
required and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Information.
E-2





--------------------------------------------------------------------------------









7.    We acknowledge that we are aware, and we will advise our representatives
who receive Information, that the U.S. securities laws restrict any person who
has material, non‑public information concerning the Company from purchasing or
selling securities of the Company (and options, warrants and rights relating
thereto).
8.    We agree that the Company shall be entitled to equitable relief, including
injunction and specific performance, in the event of any actual or threatened
breach of this Agreement. Such remedies shall not be deemed to be the exclusive
remedies for a breach of this Agreement by us or our representatives but shall
be in addition to all other remedies available at law or equity.
9.    It is further understood and agreed that no failure or delay by the
Company in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any right, power or privilege
hereunder.
10.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
within such State.
Very truly yours,




                        
[NAME OF INFORMATION RECIPIENT]
 
 
 
 
By:
 













































E-3





--------------------------------------------------------------------------------














EXHIBIT F TO
CREDIT AGREEMENT
TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS
Subordination Provisions
(a)    General. This [_________], including all principal, interest, fees,
costs, enforcement expense (including legal fees and disbursements), and any
other reimbursement and indemnity obligations created or evidenced by this
[__________], or any prior, concurrent or subsequent notes, instruments, or
agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of [the Payee] (“Subordinated Debt”) and
any and all documents or instruments evidencing, guaranteeing or securing
directly or indirectly any of the foregoing, whether now existing or hereafter
created (“Subordinated Documents”), shall be and hereby are subordinated and the
payment thereof is deferred until the full and final payment in cash of the
Senior Debt, whether now or hereafter incurred or owed by the Maker.
Notwithstanding the immediately preceding sentence, the Maker shall be permitted
to pay, and [the Payee] shall be permitted to receive, any regularly scheduled
payment of interest or principal on this [_______], so long as at the time of
such payment, such payment is permitted and no default or event of default has
occurred and is continuing, in each case under the terms and provisions of any
Senior Debt or would occur after giving effect thereto.
(b)    Enforcement. [The Payee] will not take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Section [___]. Without limiting the
foregoing, [the Payee] will not assert, collect or enforce the Subordinated Debt
or any part thereof or take any action to foreclose or realize upon the
Subordinated Debt or any part thereof or enforce any of the Subordinated
Documents except (i) in each such case as necessary, so long as no default or
event of default has occurred and is then continuing under the terms and
provisions of any Senior Debt or would occur after giving effect thereto, to
collect any sums expressly permitted to be paid by the Maker pursuant to Section
[__](a) above or (ii) to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitations. Until the Senior Debt has been finally paid
in full in cash, [the Payee] shall not have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of the Maker or any guarantor of or provider of collateral security for any
Senior Debt. [The Payee] further waives any and all rights with respect to
marshalling.
(c)    Payments Held in Trust. [The Payee] will hold in trust and immediately
pay over to the holders of Senior Debt, in the same form of payment received,
with appropriate endorsements, for application to the Senior Debt, any cash (or
cash equivalent) amount that the Maker pays to [the Payee] with respect to the
Subordinated Debt, or as collateral for the Senior Debt any other assets of the
Maker that [the Payee] may receive with respect to Subordinated Debt, in each
case except with respect to payments expressly permitted pursuant to Section
[__](a) above.




F-1





--------------------------------------------------------------------------------







(d)    Defense to Enforcement. If [the Payee], in contravention of the terms of
this [______], shall commence, prosecute or participate in any suit, action or
proceeding against the Maker, then the Maker may interpose as a defense or plea
the agreements in this [_____], and any holder of Senior Debt may intervene and
interpose such defense or plea in its name or in the name of the Maker. If [the
Payee], in contravention of the terms of this [________], shall attempt to
collect any of the Subordinated Debt or enforce any of the Subordinated
Documents, then any holder of Senior Debt or the Maker may, by virtue of this
Agreement, restrain the enforcement thereof in the name of any holder of Senior
Debt or in the name of the Maker. If [the Payee], in contravention of the terms
of this Agreement, obtains any cash or other assets of the Maker as a result of
any administrative, legal or equitable actions, or otherwise, [the Payee] agrees
forthwith to pay, deliver and assign to the holders of Senior Debt, with
appropriate endorsements, any such cash (or cash equivalent) for application to
the Senior Debt and any such other assets as collateral for the Senior Debt.
(e)    Bankruptcy, Etc.
(i)    At any meeting of creditors of the Maker or in the event of any case or
proceeding, voluntary or involuntary, for the distribution, division or
application of all or part of the assets of the Maker or the proceeds thereof,
whether such case or proceeding be for the liquidation, dissolution or winding
up of the Maker or its business, a receivership, insolvency or bankruptcy case
or proceeding, an assignment for the benefit of creditors or a proceeding by or
against the Maker for relief under the federal Bankruptcy Code or any other
bankruptcy, reorganization or insolvency law or any other law relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangement,
composition or extension or marshalling of assets or otherwise, the holders of
Senior Debt are hereby irrevocably authorized at any such meeting or in any such
proceeding to receive or collect any cash or other assets of the Maker
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or hold such
other assets or securities as collateral for the Senior Debt, and to apply to
the Senior Debt any cash proceeds of any realization upon such other assets or
securities that the holders of Senior Debt elect to effect, until all of the
Senior Debt shall have been paid in full in cash.
(ii)    Notwithstanding the foregoing provisions of Section[___](e)(i) above,
[the Payee] shall be entitled to receive and retain any securities of the Maker
or any other corporation or other entity provided for by a plan of
reorganization or readjustment provided that: (x) the payment of such securities
is subordinate, at least to the extent provided in this [__________] with
respect to Subordinated Debt, to the payment of all Senior Debt under any such
plan of reorganization or readjustment, (y) the rights of the holders of the
Senior Debt are not, without the consent of such holders, altered or impaired by
such arrangement, reorganization or readjustment, and (z) all other terms of
such arrangement, reorganization or readjustment are acceptable to the holders
of Senior Debt.
(iii)    [[The Payee] undertakes and agrees for the benefit of each holder of
Senior Debt to execute, verify, deliver and file any proof of claim, consent,
assignment or other instrument which any holder of Senior Debt may at any time
require in order to prove and realize upon any right or claim pertaining to the
Subordinated Debt and to effectuate the full benefit of the subordination
contained herein; and upon failure of [the Payee] so to do prior to 30 days
before the expiration any such holder of Senior Debt shall be deemed irrevocably
appointed the agent and attorney-in-fact of [the Payee] to execute, verify,
deliver and file any such proof of claim, consent, assignment or other
instrument.]12
_____________
12This clause (iii) shall only be required for Subordinated Payment Notes issued
on or after the Closing Date.


F-2





--------------------------------------------------------------------------------









(iv)    At any such meeting of creditors or in the event of any such case or
proceeding, [the Payee] shall not vote with respect to any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension, or
take any other action in any way so as to contest (i) the validity of any Senior
Debt or any collateral therefor or guaranties thereof, (ii) the relative rights
and duties of any holders of any Senior Debt established in any instruments or
agreements creating or evidencing any of the Senior Debt with respect to any of
such collateral or guaranties or (iii) [the Payee]’s obligations and agreements
set forth in this Agreement.
(f)    Freedom of Dealing. [The Payee] agrees that the Maker may, from time to
time and at any time, incur additional Senior Debt as it deems necessary,
appropriate or desirable in its sole discretion. [The Payee] agrees, with
respect to any and all Senior Debt and any and all collateral therefor or
guaranties thereof, that the Maker and the holders of Senior Debt may agree to
increase the amount of any Senior Debt or otherwise modify the terms of any
Senior Debt, and the holders of Senior Debt may grant extensions of the time of
payment or performance to and make compromises, including releases of collateral
or guaranties, and settlements with the Maker and all other persons, in each
case without the consent of [the Payee] and without affecting the agreements of
[the Payee] contained in this [_______]; provided, however, that nothing
contained in this Section [___](f) shall constitute a waiver of the right of the
Maker itself to agree to or consent to a settlement or compromise of a claim
which any holder of Senior Debt may have against the Maker.
(g)    Sale of Subordinated Debt. [The Payee] will not, at any time while this
Agreement is in effect, sell, transfer, pledge, assign, hypothecate or otherwise
dispose of any Subordinated Debt to any person other than a person who agrees in
a writing, satisfactory in form and substance to the Maker and the holders of a
majority of the then outstanding principal amount of Senior Debt, to be bound by
all of the obligations of [the Payee] hereunder. In the case of any such
disposition by [the Payee], [the Payee] will use its best efforts to notify each
holder of Senior Debt at least 10 days prior to the date of any of such intended
disposition.
(h)    Continuation of Subordination. To the extent that the Maker or any
guarantor of or provider of collateral for the Senior Debt makes any payment on
the Senior Debt that is subsequently invalidated, declared to be fraudulent or
preferential or set aside or is required to be repaid to a trustee, receiver or
any other party under any bankruptcy, insolvency or reorganization act, state or
federal law, common law or equitable cause (such payment being hereinafter
referred to as a “Voided Payment”), then to the extent of such Voided Payment,
that portion of the Senior Debt that had been previously satisfied by such
Voided Payment shall be revived and continue in full force and effect (and
continue to have the benefit of the subordination provisions hereof) as if such
Voided Payment had never been made. To the extent that [the Payee] has received
any payments with respect to Subordinated Debt subsequent to the date of the
initial receipt of such Voided Payment by a holder of Senior Debt and such
payments have not been invalidated, declared to be fraudulent or preferential or
set aside or required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
[the Payee] shall be obligated and hereby agrees that any such payment so made
or received shall be deemed to have been received in trust for the benefit of
the recipient of the Voided Payment, and [the Payee] hereby agrees to pay to the
recipient of the Voided Payment, upon demand, the full amount so received by
[the Payee] during such period of time to the extent necessary fully to restore
to the recipient of the Voided Payment the amount of such Voided Payment.
F-3





--------------------------------------------------------------------------------















(i)    Continuing Agreement. The provisions of this Section [__] constitute a
continuing agreement and shall be binding upon the Maker and [the Payee] and
their successors and assigns, and inure to the benefit of and be enforceable by
each holder of Senior Debt and their successors, transferees and assigns.
For purposes of these subordination provisions, Senior Debt would be defined as
follows:
“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [_________]s, (ii) all guaranties by the Maker, which are not by their
terms subordinate and junior to or on a parity with the [_______]s, of
indebtedness of any subsidiary if such indebtedness would have been Senior Debt
pursuant to the provisions of clause (i) of this sentence had it been
indebtedness of the Maker, (iii) all obligations of the Maker in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of the Maker, and (iv) all obligations of the
Maker in connection with an interest rate swap, cap or collar agreement or
similar arrangement between the Maker and one or more financial institutions
providing for the transfer or mitigation of interest risks either generally or
under specific contingencies, in each case including all principal, interest
(including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing.
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.
































F-4





--------------------------------------------------------------------------------








CONFIDENTIAL






EXHIBIT G TO
CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, 20__
To:
Bank of America, N.A., as Administrative Agent,

and the Lenders under the Credit Agreement referred to below


Ladies and Gentlemen:
Please refer to the Second Amended and Restated Term Credit Agreement dated as
of October 15, 2018 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [___________________] of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and further certifies, in his/her capacity
in such office and not individually, that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The year-end audited financial statements required by Section 6.1(a) of
the Credit Agreement for the fiscal year ended as of the Financial Statement
Date specified above (the “Statement Date”), together with the report and
opinion of an independent certified public accountant required by such section,
are either attached hereto or have been filed with the Securities and Exchange
Commission.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The quarter-end unaudited financial statements required by Section 6.1(b)
of the Credit Agreement for the fiscal quarter ended as of the Financial
Statement Date specified above (the “Statement Date”), are either attached
hereto or have been filed with the Securities and Exchange Commission. Such
financial statements fairly present, in all material respects, the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the period covered by the filed or attached financial
statements with a view to determining whether during such period the Borrower
performed and observed all its obligations under the Loan Documents, and


G-1





--------------------------------------------------------------------------------







[select one:]
[to the best knowledge of the undersigned no Default exists.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
3.    Attached hereto is a true and accurate calculation of each of the
financial ratios and restrictions set forth on Section 7.1 of the Credit
Agreement as of the Statement Date.
4.    Attached hereto is a calculation of Total Indebtedness less the aggregate
amount of cash and Cash Equivalents permitted to be deducted therefrom pursuant
to the definition of “Leverage Ratio” in the Credit Agreement.


































































G-2





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ______,
20__.
AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
By:
 
Name:
 
Title:
 















































































G-3





--------------------------------------------------------------------------------












EXHIBIT H TO
CREDIT AGREEMENT


FORM OF BORROWING NOTICE
Date:________, 20__
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Please refer to the Second Amended and Restated Term Credit Agreement dated as
of October 15, 2018 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), the various financial institutions from time to time party
thereto as lenders and Bank of America, N.A., as Administrative Agent.
The Borrower hereby requests a borrowing of Loans:
1.    Comprised of [Eurodollar][ABR] Loans.
2.    In the amount of $___________.
3.    On [specify Borrowing Date].
4.    For Eurodollar Loans:    with an Interest Period of [_____ months][one
week].














































H-1





--------------------------------------------------------------------------------







The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.


AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
By:
 
Name:
 
Title:
 







































































H-2





--------------------------------------------------------------------------------












EXHIBIT I TO
CREDIT AGREEMENT




FORM OF CONVERSION/CONTINUATION NOTICE
Date:________, 20__
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Please refer to the Second Amended and Restated Term Credit Agreement dated as
of October 15, 2018 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.
[FOR CONVERSIONS]
The Borrower hereby requests a conversion of Loans comprised of
[Eurodollar][ABR] Loans:
1.    On [specify conversion date].
2.    Such Loans are to be converted into [ABR][Eurodollar] Loans.
3.    The aggregate amount of Loans to be converted is $________.
[4.    The Interest Period for such Eurodollar Loans shall be _____ [months][one
week].]13
[FOR CONTINUATIONS]
The Borrower hereby requests a continuation of Loans comprised of Eurodollar
Loans:
1.    On [specify continuation date].
2.
The Interest Period for such continued Eurodollar Loans shall be _____
[months][one week].

The Borrower hereby certifies that no Event of Default exists.14
________________________
13 For conversion into Eurodollar Loans only.
14 This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.










I-1





--------------------------------------------------------------------------------









AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
By:
 
Name:
 
Title:
 























































































I-2





--------------------------------------------------------------------------------












EXHIBIT J TO
CREDIT AGREEMENT


FORM OF JOINDER AGREEMENT
[Date]
Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention: ______________
Ladies/Gentlemen:
Please refer to the Second Amended and Restated Term Credit Agreement dated as
of October 15, 2018 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, various financial institutions and Bank
of America, N.A., as Administrative Agent. Capitalized terms used but not
defined herein have the respective meanings set forth in the Credit Agreement.
In connection with the increase in the Facility from $__________ to $__________
pursuant to Section 2.3 of the Credit Agreement, the undersigned confirms that
it has agreed to become a Lender under the Credit Agreement with an Incremental
Commitment of $__________ effective on __________ __, 20__ (the “Increase
Effective Date”).
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.
The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.








J-1





--------------------------------------------------------------------------------







The following administrative details apply to the undersigned:
        
(A)
Notice Address:
 
Legal name:
 
 
Address:
 
 
 
 
 
 
 
 
Attention:
 
 
Telephone:
 
 
Facsimile:
 

        
(B)
Payment Instructions:
 
Account No.:
 
 
At:
 
 
 
 
 
 
 
 
Reference:
 
 
Attention:
 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
Very truly yours,


                            
[NAME OF NEW LENDER]
 
 
 
 
By:
 
Name:
 
Title:
 











J-2





--------------------------------------------------------------------------------









Acknowledged and consented to as of
______________, 20__
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
By:
 
Name:
 
Title:
 

Acknowledged and consented to as of
______________, 20__
AFFILIATED MANAGERS GROUP, INC., as Borrower
 
 
 
 
By:
 
Name:
 
Title:
 





















































J-3





--------------------------------------------------------------------------------












EXHIBIT K-1 TO
CREDIT AGREEMENT
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Term Credit
Agreement dated as of October 15, 2018 (as amended or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a United States trade or
business and (vi) if it is a “disregarded entity” for U.S. tax purposes, as such
term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[Remainder of the page intentionally blank]





--------------------------------------------------------------------------------









This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF LENDER]


By: _______________________
Name: ________________________
Title: ________________________
 
 



DATE: ________ ___, 20___







--------------------------------------------------------------------------------












EXHIBIT K-2 TO
CREDIT AGREEMENT




Form of
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Term Credit
Agreement dated as of October 15, 2018 (as amended or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, (v) the interest payments in question are not effectively connected with
the undersigned’s conduct of a United States trade or business and (vi) if it is
a “disregarded entity” for U.S. tax purposes, as such term is used in U.S.
Treasury Regulation section 301.7701-2(a), then it is providing this form on
behalf of its beneficial owner as determined for U.S. federal income tax
purposes.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[Remainder of the page intentionally blank]





--------------------------------------------------------------------------------









This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF PARTICIPANT]


By: _______________________
Name: ________________________
Title: ________________________
 
 



DATE: ________ ___, 20___







--------------------------------------------------------------------------------








EXHIBIT K-3 TO
CREDIT AGREEMENT


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Term Credit
Agreement dated as of October 15, 2018 (as amended or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners’/members’ conduct of a United
States trade or business and(vii) if it is a “disregarded entity” for U.S. tax
purposes, as such term is used in U.S. Treasury Regulation section
301.7701-2(a), then it is providing this form on behalf of its beneficial owner
as determined for U.S. federal income tax purposes.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[Remainder of the page intentionally blank]





--------------------------------------------------------------------------------









This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF PARTICIPANT]


By: _______________________
Name: ________________________
Title: ________________________
 
 



DATE: ________ ___, 20___







--------------------------------------------------------------------------------








EXHIBIT K-4 TO
CREDIT AGREEMENT


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Second Amended and Restated Term Credit
Agreement dated as of October 15, 2018 (as amended or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners’/members’ conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[Remainder of the page intentionally blank]





--------------------------------------------------------------------------------







This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF LENDER]


By: _______________________
Name: ________________________
Title: ________________________
 
 



DATE: ________ ___, 20___







